Exhibit No. 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220

 

Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue the number of shares of a series of its preferred stock set forth on
Schedule A hereto (the “CDCI Preferred Shares”) to the United States Department
of the Treasury (the “Investor”) in exchange for the number of shares of
preferred stock previously acquired by the Investor pursuant to the Company’s
participation in the Troubled Asset Relief Program Capital Purchase Program set
forth on Schedule A (the “CPP Preferred Shares”).

 

The purpose of this letter agreement is to confirm the terms and conditions of
the exchange.  Except to the extent supplemented or superseded by the terms set
forth herein or in the Schedules hereto, the provisions contained in the
Exchange Agreement — Standard Terms attached hereto as Exhibit A (the “Exchange
Agreement”) are incorporated by reference herein.  Terms that are defined in the
Exchange Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Exchange
Agreement, the terms of this letter agreement shall govern.

 

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the CDCI Preferred
Shares and the exchange of the “Preferred Shares” for the CPP Preferred Shares
pursuant to this letter agreement and the Exchange Agreement on the terms
specified on Schedule A hereto.

 

This letter agreement (including the Schedules hereto), the Exchange Agreement
(including the Annexes thereto) and the Disclosure Schedules (as defined in the
Exchange Agreement) constitute the entire agreement, and supersede all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof.  This
letter agreement constitutes the “Letter Agreement” referred to in the Exchange
Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

* * *

 

Letter Agreement                  UST Sequence Number: 318

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/ Herbert M. Allison, Jr.

 

 

Name: Herbert M. Allison, Jr.

 

 

Title: Assistant Secretary for Financial Stability

 

 

 

 

 

COMPANY:

 

 

 

CITIZENS BANCSHARES CORPORATION

 

 

 

 

 

By:

/s/ James E. Young

 

 

James E. Young

 

 

President and Chief Executive Officer

 

 

 

 

Date: August 13, 2010

 

 

 

Letter Agreement Signature Page

UST Sequence Number: 318

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Exchange Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

(CDFI Bank/Thrifts

Senior Preferred Stock)

 

EXCHANGE AGREEMENT

 

STANDARD TERMS

 

UST Sequence Number: 318

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

THE CLOSING; THE EXCHANGE OF CDCI PREFERRED STOCK FOR CPP PREFERRED STOCK

 

Section 1.1

The CDCI Preferred Stock

2

Section 1.2

The Closing

2

 

ARTICLE II

 

EXCHANGE

 

Section 2.1

Exchange

5

Section 2.2

Exchange Documentation

5

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Existence and Power

6

Section 3.2

CDCI Preferred Shares

6

Section 3.3

Community Development Financial Institution Status; Domestic Ownership

7

Section 3.4

Authorization and Enforceability

7

Section 3.5

Anti-Takeover Provisions and Rights Plan

8

Section 3.6

No Company Material Adverse Effect

8

Section 3.7

Company Financial Statements

8

Section 3.8

No Undisclosed Liabilities

8

Section 3.9

Offering of Securities

9

Section 3.10

Litigation and Other Proceedings

9

Section 3.11

Compliance with Laws

9

Section 3.12

Employee Benefit Matters

9

Section 3.13

Taxes

10

Section 3.14

Properties and Leases

10

Section 3.15

Environmental Liability

11

Section 3.16

Risk Management Instruments

11

Section 3.17

Agreements with Regulatory Agencies

11

Section 3.18

Insurance

12

Section 3.19

Intellectual Property

12

Section 3.20

Brokers and Finders

12

 

i

--------------------------------------------------------------------------------


 

Section 3.21

Disclosure Schedule

12

Section 3.22

CPP Preferred Stock

13

 

ARTICLE IV

 

COVENANTS

 

Section 4.1

Affirmative Covenants

13

Section 4.2

Negative Covenants

19

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.1

Purchase for Investment

21

Section 5.2

Legends

21

Section 5.3

Transfer of CDCI Preferred Shares

23

Section 5.4

Rule 144; Rule 144A; 4(1½) Transactions

23

Section 5.5

Depositary Shares

24

Section 5.6

Expenses and Further Assurances

24

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1

Termination

25

Section 6.2

Survival

26

Section 6.3

Amendment

26

Section 6.4

Waiver of Conditions

26

Section 6.5

Governing Law; Submission to Jurisdiction, etc.

26

Section 6.6

Notices

27

Section 6.7

Definitions, Interpretation

27

Section 6.8

Interpretation

30

Section 6.9

Assignment

31

Section 6.10

Severability

31

Section 6.11

No Third-Party Beneficiaries

31

Section 6.12

Entire Agreement, etc.

31

Section 6.13

Specific Performance

32

 

ii

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

ANNEX A:  FORM OF OFFICER’S CERTIFICATE

ANNEX B:  FORM OF NEW CERTIFICATE OF DESIGNATIONS

ANNEX C:  FORM OF OPINION

ANNEX D:  FORM OF WAIVER

ANNEX E:  REGISTRATION RIGHTS

ANNEX F:  FORM OF OFFICER’S CERTIFICATE (CDFI REQUIREMENTS)

 

iii

--------------------------------------------------------------------------------


 

Defined Terms

 

Affiliate

 

Section 6.7(a)(ii)

Agreement

 

Recitals

Appropriate Federal Banking Agency

 

Section 6.7(a)(iii)

Bank Holding Company

 

Section 6.7(a)(iv)

Bankruptcy Exceptions

 

Section 3.4(a)

Benefit Plans

 

Section 1.2(c)(vi)

Board of Directors

 

Section 3.5

Business Combination

 

Section 6.7(a)(v)

Capitalization Date

 

Section 3.1(b)

CDCI

 

Recitals

CDCI Preferred Shares

 

Recitals

CDCI Preferred Stock

 

Recitals

CDFI

 

Section 3.3

CDFI Application

 

Section 1.2(c)(xii)

CDFI Application Update

 

Section 1.2(c)(xii)

Certified Entity

 

Section 6.7 (a)(vi)

Charter

 

Section 1.2(c)(iv)

Closing

 

Section 1.2(a)

Closing Date

 

Section 1.2(a)

Code

 

Section 3.12

Common Stock

 

Section 3.1(b)

Company

 

Recitals

Company Financial Statements

 

Section 6.7(a)(vii)

Company Material Adverse Effect

 

Section 6.7(a)(viii)

Company Subsidiaries

 

Section 3.4(b)

Compensation Regulations

 

Section 1.2(c)(vi)

Controlled Group

 

Section 3.12

CPP

 

Recitals

CPP Preferred Shares

 

Recitals

CPP Preferred Stock

 

Recitals

CPP Securities

 

Section 6.12(b)

CPP Securities Purchase Agreement

 

Recitals

CPP Signing Date

 

Recitals

CPP Waiver

 

Section 1.2(c)(vii)

Designated Matters

 

Section 6.7(a)(ix)

Development Services

 

Section 4.1(d)(i)

Disclosure Schedule

 

Section 6.7(a)(x)

Disclosure Update

 

Section 1.2(c)(xi)

EAWA

 

Section 6.7(a)(xi)

EESA

 

Section 1.2(c)(vi)

ERISA

 

Section 3.12

Exchange

 

Recitals

Exchange Act

 

Section 5.3

 

iv

--------------------------------------------------------------------------------


 

Federal Reserve

 

Section 6.7(a)(iv)

Financial Products

 

Section 4.1(d)(i)

Fund

 

Section 1.2(c)(xii)

Governmental Entities

 

Section 1.2(c)

Holder

 

Section 5.4

Indemnitee

 

Section 5.4(b)

Information

 

Section 4.1(c)(iii)

Investment Area

 

Section 4.1(d)(i)

Investor

 

Recitals

Junior Stock

 

Section 6.7(a)(xii)

Letter Agreement

 

Recitals

MHA

 

Section 4.1(i)

New Certificate of Designations

 

Section 1.2(c)(iv)

Parity Stock

 

Section 6.7(a)(xiii)

Plan

 

Section 3.12

Previously Disclosed

 

Section 6.7(a)(xiv)

Proprietary Rights

 

Section 3.19

Regulatory Agreement

 

Section 3.17

Relevant Period

 

Section 1.2(c)(vi)

Savings and Loan Holding Company

 

Section 6.7(a)(xv)

Schedules

 

Recitals

SEC

 

Section 3.9

Section 4.1(e) Employee

 

Section 4.1(e)(ii)

Securities Act

 

Section 3.1(a)

Senior Executive Officers

 

Section 6.7(a)(xvi)

Share Dilution Amount

 

Section 6.7(a)(xvii)

Signing Date

 

Section 1.2(c)(xi)

subsidiary

 

Section 6.7(a)(i)

Target Market

 

Section 4.1(d)(i)

Targeted Populations

 

Section 4.1(d)(i)

Tax

 

Section 6.7(xviii)

Transfer

 

Section 5.3

 

v

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT — STANDARD TERMS

 

Recitals:

 

WHEREAS, the United States Department of the Treasury (the “Investor”) has
purchased shares of preferred stock or has acquired shares of preferred stock
through the exercise of warrants or the exchange of other securities
(collectively, the “CPP Preferred Stock”) from eligible financial institutions
which elected to participate in the Troubled Asset Relief Program Capital
Purchase Program (“CPP”);

 

WHEREAS, the Investor may from time to time agree to exchange the shares of CPP
Preferred Stock it received from eligible financial institutions that
participated in CPP for newly issued shares of preferred stock (“CDCI Preferred
Stock”) from such eligible financial institutions to the extent they elect to
participate in the Community Development Capital Initiative (“CDCI”);

 

WHEREAS, an eligible financial institution electing to participate in the CDCI 
and exchange CPP Preferred Stock for CDCI Preferred Stock shall enter into a
letter agreement (the “Letter Agreement”) with the Investor which incorporates
this Exchange Agreement — Standard Terms (the eligible financial institution
identified in the Letter Agreement, the “Company”);

 

WHEREAS, the Company issued the CPP Preferred Stock (or warrants exercised to
acquire the CPP Preferred Stock or the securities exchanged for the CPP
Preferred Stock) pursuant to that certain Securities Purchase Agreement —
Standard Terms incorporated into a letter agreement, dated as of the date set
forth on Schedule A to the Letter Agreement (the “CPP Signing Date”), as amended
from time to time, between the Company and the Investor (the “CPP Securities
Purchase Agreement”);

 

WHEREAS, the Company agrees to support the availability of credit and financial
services to underserved populations and communities in the United States to
promote the expansion of small businesses and the creation of jobs in such
populations and communities;

 

WHEREAS, the Company agrees to work diligently, under existing and any future
programs, to modify the terms of residential mortgages as appropriate to
strengthen the health of the U.S. housing market;

 

WHEREAS, the Company intends to issue the number of shares of the series of its
CDCI Preferred Stock set forth on Schedule A to the Letter Agreement (the “CDCI
Preferred Shares”) to the Investor in exchange for (the “Exchange”) the number
of shares of the CPP Preferred Stock set forth on Schedule A to the Letter
Agreement (the “CPP Preferred Shares”); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Exchange will be governed by this Exchange Agreement — Standard
Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Exchange. This Exchange
Agreement — Standard Terms (including the Annexes hereto) and the Letter
Agreement (including the Schedules thereto) are together referred to as this
“Agreement”.  All references in this Exchange Agreement — Standard Terms to
“Schedules” are to the Schedules attached to the Letter Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

THE CLOSING; THE EXCHANGE OF CDCI PREFERRED STOCK FOR CPP PREFERRED STOCK

 

Section 1.1.           The CDCI Preferred Stock.  The CDCI Preferred Shares are
being issued to the Investor in the Exchange pursuant to Article II hereof.  The
CPP Preferred Shares exchanged for the CDCI Preferred Shares pursuant to
Article II hereof are being reacquired by the Company and shall have the status
of authorized but unissued shares of preferred stock of the Company undesignated
as to series and may be designated or redesignated and issued or reissued, as
the case may be, as part of any series of preferred stock of the Company;
provided that such shares shall not be reissued as shares of CPP Preferred
Stock.

 

Section 1.2            The Closing.  (a) On the terms and subject to the
conditions set forth in this Agreement, the closing of the Exchange (the
“Closing”) will take place at the location specified in Schedule A, at the time
and on the date set forth in Schedule A or as soon as practicable thereafter, or
at such other place, time and date as shall be agreed between the Company and
the Investor.  The time and date on which the Closing occurs is referred to in
this Agreement as the “Closing Date”.

 

(b)           Subject to the fulfillment or waiver of the conditions to the
Closing in this Section 1.2, at the Closing (i) the Company will deliver the
CDCI Preferred Shares to the Investor, as evidenced by one or more certificates
dated the Closing Date and registered in the name of the Investor or its
designee(s) and (ii) the Investor will deliver the certificate representing the
CPP Preferred Shares to the Company.

 

(c)           The obligation of the Investor to consummate the Exchange is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

 

(i)       (A) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Exchange shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall

 

2

--------------------------------------------------------------------------------


 

have expired and (B) no provision of any applicable United States or other law
and no judgment, injunction, order or decree of any Governmental Entity shall
prohibit consummation of the Exchange as contemplated by this Agreement;

 

(ii)      (A) the representations and warranties of the Company set forth
in Article III of this Agreement shall be true and correct in all respects as
though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and (B) the Company shall have performed in all respects all obligations
required to be performed by it under this Agreement at or prior to the Closing;

 

(iii)     the Company shall have delivered to the Investor a certificate signed
on behalf of the Company by a Senior Executive Officer certifying to the effect
that the conditions set forth in Section 1.2(c)(ii) have been satisfied, in
substantially the form attached hereto as Annex A;

 

(iv)    the Company shall have duly adopted and filed with the Secretary of
State of its jurisdiction of organization or other applicable Governmental
Entity an amendment to its certificate or articles of incorporation, articles of
association, or similar organizational document (“Charter”) in substantially the
form attached hereto as Annex B (the “New Certificate of Designations”) and the
Company shall have delivered to the Investor a copy of the filed New Certificate
of Designations with appropriate evidence from the Secretary of State or other
applicable Governmental Entity that the filing has been accepted, or if a filed
copy is unavailable, a certificate signed on behalf of the Company by a Senior
Executive Officer certifying to the effect that the filing of the New
Certificate of Designation has been accepted, in substantially the form attached
hereto as Annex A;

 

(v)     the Company shall have delivered to the Investor, a certificate signed
on behalf of the Company by a Senior Executive Officer certifying to the effect
that the Charter and bylaws of the Company delivered to the Investor pursuant to
the CPP Securities Purchase Agreement remain true, complete and correct, in
substantially the form attached hereto as Annex A; to the extent that the
Charter and bylaws of the Company delivered to the Investor pursuant to the CPP
Securities Purchase Agreement are no longer true, correct and complete, prior to
the Closing Date, the Company shall deliver to Investor true, complete and
correct certified copies of any amendments or supplements to the Charter or
bylaws of the Company or the documentation necessary to make the Charter or
bylaws of the Company delivered to the Investor true, correct and complete as of
the Closing Date;

 

(vi)    (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers and any other employee of
the Company or its Affiliates subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, or otherwise from

 

3

--------------------------------------------------------------------------------


 

time to time (“EESA”), as implemented by any guidance, rule or regulation
thereunder, as the same shall be in effect from time to time (collectively, the
“Compensation Regulations”) (and to the extent necessary for such changes to be
legally enforceable, each of its Senior Executive Officers and other employees
shall have duly consented in writing to such changes), as may be necessary,
during the period in which any obligation of the Company arising from financial
assistance under the Troubled Asset Relief Program remains outstanding (such
period, as it may be further described in the Compensation Regulations, the
“Relevant Period”), in order to comply with Section 111 of EESA or the
Compensation Regulations and (B) the Investor shall have received a certificate
signed on behalf of the Company by a Senior Executive Officer certifying to the
effect that the condition set forth in Section 1.2(c)(vi)(A) has been satisfied,
in substantially the form attached hereto as Annex A;

 

(vii)   the Company shall have delivered to the Investor, a written waiver from
each of the Company’s Senior Executive Officers and any other employee of the
Company required to have delivered a waiver to Investor pursuant to
Section 1.2(d)(v) of the CPP Securities Purchase Agreement (each, a “CPP
Waiver”) and, to the extent that any Senior Executive Officer or any other
employee of the Company or its Affiliates that are subject to Section 111 of
EESA did not deliver a CPP Waiver, the Company shall cause each such Senior
Executive Officer or other employee to have delivered to the Investor a written
waiver in the form attached hereto as Annex D releasing the Investor and the
Company from any claims that such Senior Executive Officer or other employee may
otherwise have as a result of the modification of, or the agreement of the
Company hereunder to modify, the terms of any Benefit Plans with respect to its
Senior Executive Officers or other employees to eliminate any provisions of such
Benefit Plans that would not be in compliance with the requirements of
Section 111 of EESA as implemented by the Compensation Regulations;

 

(viii)    the Company shall have delivered to the Investor a written opinion
from counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex C;

 

(ix)     the Company shall have delivered certificates in proper form or, with
the prior consent of the Investor, evidence of shares in book-entry form,
evidencing the CDCI Preferred Shares to the Investor or its designee(s);

 

(x)      the Company and the Company Subsidiaries shall have taken all necessary
action to ensure that the Company and the Company Subsidiaries and their
executive officers, respectively, are in compliance with (i) all guidelines put
forth by the Investor with respect to transparency, reporting and monitoring and
(ii) the provisions of EESA and any federal law respecting EESA, including the
Employ American Workers Act (Section 1611 of Division A, Title XVI of the
American Recovery and Reinvestment Act of 2009), Public Law No. 111-5, effective
as of February 17, 2009, and all rules, regulations and guidance issued
thereunder;

 

(xi)     the Company shall have delivered to the Investor, a copy of the
Disclosure Schedule on or prior to the date of the Letter Agreement (the
“Signing Date”) and, to the

 

4

--------------------------------------------------------------------------------


 

extent that any information set forth on the Disclosure Schedule needs to be
updated or supplemented to make it true, complete and correct as of the Closing
Date, (i) the Company shall have delivered to the Investor an update to the
Disclosure Schedule (the “Disclosure Update”), setting forth any information
necessary to make the Disclosure Schedule true, correct and complete as of the
Closing Date and (ii) the Investor, in its sole discretion, shall have approved
the Disclosure Update, provided, however, that the delivery and acceptance of
the Disclosure Update shall not limit or affect any rights of or remedies
available to the Investor;

 

(xii)    the Company shall have delivered to the Investor prior to the Signing
Date either (i) a true, complete and correct certified copy of each CDFI
Certification Application that each Certified Entity submitted to the Community
Development Financial Institution Fund (the “Fund”)  in connection with its
certification as a CDFI along with any updates to the CDFI Certification
Application necessary to make it true, complete and correct as of the Signing
Date or (ii), to the extent a copy of the CDFI Certification Application that
any Certified Entity submitted to the Fund in connection with its certification
as a CDFI is not available, a newly completed CDFI Certification Application
with respect to such Certified Entity true, complete and correct as of the
Signing Date (the CDFI Certification Application delivered to the Investor
pursuant to this Section 1.2(c)(xii), the “CDFI Application”), and, to the
extent any information set forth in the CDFI Application is not true, complete
and correct as of the Closing Date, the Company shall have delivered to the
Investor an update to the CDFI Application (the “CDFI Application Update”),
setting forth any information necessary to make the information set forth in the
CDFI Application true, correct and complete as of the Closing Date; and

 

(xiii)                   CPP/CDCI Securities.  The Company shall have paid to
Investor all accrued and unpaid dividends or interest then due on the CPP
Preferred Stock.

 

ARTICLES II

 

EXCHANGE

 

Section 2.1            Exchange.  On the terms and subject to the conditions set
forth in this Agreement, the Company agrees to issue the CDCI Preferred Shares
to the Investor in exchange for CPP Preferred Shares, and the Investor agrees to
deliver to the Company the CPP Preferred Shares in exchange for the CDCI
Preferred Shares.

 

Section 2.2            Exchange Documentation.  Settlement of the Exchange will
take place on the Closing Date, at which time the Investor will cause delivery
of the CPP Preferred Shares to the Company or its designated agent and the
Company will cause delivery of the CDCI Preferred Shares to the Investor or its
designated agent.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as Previously Disclosed, the Company represents and warrants to the
Investor that as of the Signing Date and as of the Closing Date (or such other
date specified herein) that:

 

Section 3.1            Existence and Power.

 

(a)           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own, operate and lease its properties and to conduct its business
in all material respects as it is being currently conducted, and except as has
not, individually or in the aggregate, had and would not reasonably be expected
to have a Company Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each Certified Entity
(if not the Company) and each subsidiary of the Company that would be considered
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  The Charter and bylaws of the Company and each Certified Entity
(if not the Company), copies of which have been provided to the Investor prior
to the Signing Date, are true, complete and correct copies of such documents as
in full force and effect as of the Signing Date and as of the Closing Date.

 

(b)           Capitalization.  The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the Signing Date (the “Capitalization
Date”) is set forth on Schedule B.  The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights).  As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire common stock of the Company (“Common Stock”) or
other capital stock that is not reserved for issuance as specified on
Schedule B, and the Company has not made any other commitment to authorize,
issue or sell any Common Stock or other capital stock.  Since the Capitalization
Date, the Company has not issued any shares of Common Stock or other capital
stock other than (i) shares issued upon the exercise of stock options or
delivered under other equity-based awards or other convertible securities or
warrants which were issued and outstanding on the Capitalization Date and
disclosed on Schedule B and (ii) shares disclosed on Schedule B.  Each holder of
5% or more of any class of capital stock of the Company and such holder’s
primary address are set forth on Schedule B.

 

Section 3.2            CDCI Preferred Shares.  The CDCI Preferred Shares have
been duly and validly authorized by all necessary action, and, when issued and
delivered pursuant to this Agreement, such CDCI Preferred Shares will be duly
and validly issued and fully paid and

 

6

--------------------------------------------------------------------------------


 

nonassessable, will not be issued in violation of any preemptive rights, and
will rank pari passu or senior to all other series or classes of CDCI Preferred
Stock, whether or not designated, issued or outstanding, with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.

 

Section 3.3            Community Development Financial Institution Status;
Domestic Ownership.

 

(a)           The Company, collectively with all of its “Affiliates” (within the
meaning of 12 C.F.R. 1805.104) satisfies the requirements of 12 C.F.R.
1805.200(b).

 

(b)           Each Certified Entity (A) is a regulated community development
financial institution (a “CDFI”) currently certified by the Fund of the United
States Department of the Treasury pursuant to 12 C.F.R. 1805.201(a) as having
satisfied the eligibility requirements of the Fund’s Community Development
Financial Institutions Program and (B) satisfies the eligibility requirements
for a CDFI set forth in 12 C.F.R. 1805.201(b)(1) — (6).

 

(c)           The Company is not a Bank Holding Company, Savings and Loan
Holding Company, bank or savings association controlled (within the meaning of
the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)(2)) and 12 C.F.R.
225(a)(i) in the case of Bank Holding Companies and banks and the Home Owners’
Loan Act of 1933 (12 U.S.C. 1467a (a)(2)) and 12 C.F.R. 583.7 in the case of
Savings and Loan Holding Companies and savings associations) by a foreign bank
or company.

 

Section 3.4            Authorization and Enforceability.  (a) The Company has
the corporate power and authority to execute and deliver this Agreement and to
carry out its obligations hereunder (which includes the issuance of the CDCI
Preferred Shares). The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company and its stockholders, and no further approval or authorization is
required on the part of the Company. This Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to any limitations by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).

 

(b)           The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance by the Company with the provisions hereof, will not (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any subsidiary of the
Company or Certified Entity (if not the Company) (each subsidiary or Certified
Entity, a “Company Subsidiary” and, collectively, the “Company Subsidiaries”)
under any of the terms, conditions or provisions of (i) its

 

7

--------------------------------------------------------------------------------


 

organizational documents or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any statute, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any Company Subsidiary or any of their respective properties or assets except,
in the case of clauses (A)(ii) and (B), for those occurrences that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.

 

(c)           Other than the filing of the New Certificate of Designations with
the Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Exchange
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

Section 3.5            Anti-Takeover Provisions and Rights Plan.  The Board of
Directors of the Company (the “Board of Directors”) has taken all necessary
action to ensure that the transactions contemplated by this Agreement and the
consummation of the transactions contemplated hereby, will be exempt from any
anti-takeover or similar provisions of the Company’s Charter and bylaws, and any
other provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction.

 

Section 3.6            No Company Material Adverse Effect.  Since the CPP
Signing Date, no fact, circumstance, event, change, occurrence, condition or
development has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect, except
as disclosed on Schedule C.

 

Section 3.7            Company Financial Statements.  The Company Financial
Statements present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
indicated therein and the consolidated results of their operations for the
periods specified therein; and except as stated therein, such financial
statements (i) were prepared in conformity with GAAP applied on a consistent
basis (except as may be noted therein) and (ii) have been prepared from, and are
in accordance with, the books and records of the Company and the Company
Subsidiaries.

 

Section 3.8            No Undisclosed Liabilities.  Neither the Company nor any
of the Company Subsidiaries has any liabilities or obligations of any nature
(absolute, accrued, contingent or otherwise) which are not properly reflected or
reserved against in the Company Financial Statements to the extent required to
be so reflected or reserved against in accordance with GAAP, except for
(i) liabilities that have arisen since the last fiscal year end in the ordinary

 

8

--------------------------------------------------------------------------------


 

and usual course of business and consistent with past practice and
(ii) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.

 

Section 3.9            Offering of Securities.  Neither the Company nor any
person acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of the CDCI Preferred Shares
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder), which might subject the
issuance or acquisition of the CDCI Preferred Shares to the Investor pursuant to
this Agreement to the registration requirements of the Securities Act.

 

Section 3.10         Litigation and Other Proceedings.  Except (i) as set forth
on Schedule D or (ii) as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, there is no (A) pending
or, to the knowledge of the Company, threatened, claim, action, suit,
investigation or proceeding, against the Company or any Company Subsidiary or to
which any of their assets are subject, nor is the Company or any Company
Subsidiary subject to any order, judgment or decree or (B) unresolved violation,
criticism or exception by any Governmental Entity with respect to any report or
relating to any examinations or inspections of the Company or any Company
Subsidiaries.

 

Section 3.11         Compliance with Laws.  Except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, the Company and the Company Subsidiaries have all permits, licenses,
franchises, authorizations, orders and approvals of, and have made all filings,
applications and registrations with, Governmental Entities that are required in
order to permit them to own or lease their properties and assets and to carry on
their business as presently conducted and that are material to the business of
the Company or such Company Subsidiary.  Except as set forth on Schedule E, the
Company and the Company Subsidiaries have complied in all respects and are not
in default or violation of, and none of them is, to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, have been threatened to be charged with or given notice of any
violation of, any applicable domestic (federal, state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity, other
than such noncompliance, defaults or violations that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.  Except for statutory or regulatory restrictions of general application
or as set forth on Schedule E, no Governmental Entity has placed any restriction
on the business or properties of the Company or any Company Subsidiary that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

 

Section 3.12         Employee Benefit Matters.  Except as would not reasonably
be expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (i) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the

 

9

--------------------------------------------------------------------------------


 

“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (ii) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (ii), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service with respect to
its qualified status that has not been revoked, or such a determination letter
has been timely applied for but not received by the Signing Date, and nothing
has occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.

 

Section 3.13         Taxes.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and the Company Subsidiaries have filed all federal, state,
local and foreign income and franchise Tax returns (together with any schedules
and attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (ii) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (iii) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.

 

Section 3.14         Properties and Leases.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, the Company and the Company Subsidiaries have good and marketable title
to all real properties and all other properties and assets owned by them, in
each case free from liens (including, without limitation, liens for Taxes),
encumbrances, claims and defects that would affect the value thereof or
interfere with the use made or to be made thereof by them.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries hold all
leased real or personal property under valid and

 

10

--------------------------------------------------------------------------------


 

enforceable leases with no exceptions that would interfere with the use made or
to be made thereof by them.

 

Section 3.15         Environmental Liability.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect:

 

(a)           there is no legal, administrative, or other proceeding, claim or
action of any nature seeking to impose, or that would reasonably be expected to
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary;

 

(b)           to the Company’s knowledge, there is no reasonable basis for any
such proceeding, claim or action; and

 

(c)           neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.

 

Section 3.16         Risk Management Instruments.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, all derivative instruments, including, swaps, caps,
floors and option agreements, whether entered into for the Company’s own
account, or for the account of one or more of the Company Subsidiaries or its or
their customers, were entered into (i) only in the ordinary course of business,
(ii) in accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions.  Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

Section 3.17         Agreements with Regulatory Agencies.  Except as set forth
on Schedule F, neither the Company nor any Company Subsidiary is subject to any
material cease-and-desist or other similar order or enforcement action issued
by, or is a party to any material written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2006, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies or procedures, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since

 

11

--------------------------------------------------------------------------------


 

December 31, 2006 by any such Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement.  The
Company and each Company Subsidiary is in compliance in all material respects
with each Regulatory Agreement to which it is party or subject, and neither the
Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.

 

Section 3.18         Insurance.  The Company and the Company Subsidiaries are
insured with reputable insurers against such risks and in such amounts as the
management of the Company reasonably has determined to be prudent and consistent
with industry practice.  The Company and the Company Subsidiaries are in
material compliance with their insurance policies and are not in default under
any of the material terms thereof, each such policy is outstanding and in full
force and effect, all premiums and other payments due under any material policy
have been paid, and all claims thereunder have been filed in due and timely
fashion, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

 

Section 3.19         Intellectual Property.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, (i) the Company and each Company Subsidiary owns or otherwise has the
right to use, all intellectual property rights, including all trademarks, trade
dress, trade names, service marks, domain names, patents, inventions, trade
secrets, know-how, works of authorship and copyrights therein, that are used in
the conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any of the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2007 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.

 

Section 3.20         Brokers and Finders.  The Investor has no liability for any
amounts that any broker, finder or investment banker is entitled to for any
financial advisory, brokerage, finder’s or other fee or commission in connection
with this Agreement or the transactions contemplated hereby based upon
arrangements made by or on behalf of the Company or any Company Subsidiary.

 

Section 3.21         Disclosure Schedule.  The Company has delivered the
Disclosure Schedule and, if applicable, the Disclosure Update to the Investor
and the information contained in the Disclosure Schedule, as modified by the
information contained in the Disclosure Update, if applicable, is true, complete
and correct.

 

12

--------------------------------------------------------------------------------


 

Section 3.22         CPP Preferred Stock.  The Company has (i) not breached any
representation, warranty or covenant set forth in the CPP Securities Purchase
Agreement or any of the other documents governing the CPP Preferred Stock and
(ii) paid to Investor all accrued and unpaid dividends and/or interest then due
on the CPP Preferred Stock.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1            Affirmative Covenants.  The Company hereby covenants and
agrees with Investor that:

 

(a)           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Exchange as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

 

(b)           Certain Notifications Until Closing.  From the Signing Date until
the Closing, the Company shall promptly notify the Investor of (i) any fact,
event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a  Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 4.1(b) shall not limit or affect any rights of or remedies available to
the Investor.

 

(c)           Access, Information and Confidentiality.

 

(i)       From the Signing Date until the date when the Investor owns an amount
of CDCI Preferred Shares having an aggregate liquidation value of less than 10%
of the aggregate liquidation value of the CDCI Preferred Shares as of the
Closing Date, the Company will permit the Investor and its agents, consultants,
contractors and advisors (A) acting through the Appropriate Federal Banking
Agency, or otherwise to the extent necessary to evaluate, manage, or transfer
its investment in the Company, to examine the corporate books, Tax returns
(including all schedules and attached thereto) and other information reasonably
requested by Investor relating to Taxes and make copies thereof and to discuss
the affairs, finances and accounts of the Company and the Company Subsidiaries
with the principal officers of the Company, all upon reasonable notice and at
such reasonable times and as often as the Investor may reasonably request and
(B) to review any information material to the Investor’s investment in the
Company provided by

 

13

--------------------------------------------------------------------------------


 

the Company to its Appropriate Federal Banking Agency.  Any investigation
pursuant to this Section 4.1(c) shall be conducted during normal business hours
and in such manner as not to interfere unreasonably with the conduct of the
business of the Company, and nothing herein shall require the Company or any
Company Subsidiary to disclose any information to the Investor to the extent
(x) prohibited by applicable law or regulation, or (y) that such disclosure
would reasonably be expected to cause a violation of any agreement to which the
Company or any Company Subsidiary is a party or would cause a risk of a loss of
privilege to the Company or any Company Subsidiary (provided that the Company
shall use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances where the restrictions in this
clause (i) apply).

 

(ii)      From the Signing Date until the date on which all of the CDCI
Preferred Shares have been redeemed in whole, the Company will deliver, or will
cause to be delivered, to the Investor:

 

(A)          as soon as available after the end of each fiscal year of the
Company, and in any event within 90 days thereafter, a consolidated balance
sheet of the Company as of the end of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Company for such
year, in each case prepared in accordance with GAAP and setting forth in each
case in comparative form the figures for the previous fiscal year of the
Company, and which shall be audited to the extent audited financial statements
are available;

 

(B)          as soon as available after the end of the first, second and third
quarterly periods in each fiscal year of the Company, a copy of any quarterly
reports provided to other stockholders of the Company or Company management by
the Company;

 

(C)          as soon as available after the Company receives any assessment of
the Company’s internal controls, a copy of such assessment;

 

(D)          annually on a date specified by the Investor, a completed survey,
in a form specified by the Investor, providing, among other things, a
description of how the Company has utilized the funds the Company received in
connection with the sale of the CPP Preferred Shares and the effects of such
funds on the operations and status of the Company;

 

(E)           as soon as such items become effective, any amendments to the
Charter, bylaws or other organizational documents of the Company; and

 

(F)           at the same time as such items are sent to any stockholders of the
Company, copies of any information or documents sent by the Company to its
stockholders.

 

(iii)     The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors and

 

14

--------------------------------------------------------------------------------


 

United States executive branch officials and employees, to hold, in confidence
all non-public records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the Company
furnished or made available to it by the Company or its representatives pursuant
to this Agreement (except to the extent that such information can be shown to
have been (A) previously known by such party on a non-confidential basis, (B) in
the public domain through no fault of such party or (C) later lawfully acquired
from other sources by the party to which it was furnished (and without violation
of any other confidentiality obligation)); provided that nothing herein shall
prevent the Investor from disclosing any Information to the extent required by
applicable laws or regulations or by any subpoena or similar legal process.  The
Investor understands that the Information may contain commercially sensitive
confidential information entitled to an exception from a Freedom of Information
Act request.

 

(iv)    The Investor’s information rights pursuant to Section 4.1(c)(ii)(A),
(B), (C), (E) and (F) and the Investor’s right to receive certifications from
the Company pursuant to Section 4.1(d)(ii) may be assigned by the Investor to a
transferee or assignee of the CDCI Preferred Shares with a liquidation
preference of no less than an amount equal to 2% of the initial aggregate
liquidation preference of the CDCI Preferred Shares.

 

(v)     From the Signing Date until the date when the Investor no longer owns
any CDCI Preferred Shares, the Company shall permit, and shall cause each of the
Company’s Subsidiaries to permit (A) the Investor and its agents, consultants,
contractors and advisors, (B) the Special Inspector General of the Troubled
Asset Relief Program, and (C) the Comptroller General of the United States
access to personnel and any books, papers, records or other data, in each case,
to the extent relevant to ascertaining compliance with the financing terms and
conditions; provided that prior to disclosing any information pursuant to
clause (B) or (C), the Special Inspector General of the Troubled Asset Relief
Program and the Comptroller General of the United States shall have agreed, with
respect to documents obtained under this Agreement in furtherance of its
function, to follow applicable law and regulation (and the applicable customary
policies and procedures) regarding the dissemination of confidential materials,
including redacting confidential information from the public version of its
reports and soliciting the input from the Company as to information that should
be afforded confidentiality, as appropriate.

 

(vi)    Nothing in this Section shall be construed to limit the authority that
the Special Inspector General of the Troubled Asset Relief Program, the
Comptroller General of the United States or any other applicable regulatory
authority has under law.

 

(d)           CDFI Requirements.

 

(i)       From the Signing Date until the date on which all of the CDCI
Preferred Shares have been redeemed in whole, each Certified Entity shall (A) be
certified by the Fund as a CDFI; (B) together with its Affiliates collectively
meet the eligibility requirements of 12 C.F.R. 1805.200(b); (C) have a primary
mission of promoting community development, as may be determined by Investor
from time to time, based on

 

15

--------------------------------------------------------------------------------


 

criteria set forth in 12 C.F.R. 1805.201(b)(1); (D) provide Financial Products,
Development Services, and/or other similar financing as a predominant business
activity in arm’s-length transactions; (E) serve a Target Market by serving one
or more Investment Areas and/or Targeted Populations as may be determined by
Investor from time to time, substantially in the manner set forth in 12 C.F.R.
1805.201(b)(3); (F) provide Development Services in conjunction with its
Financial Products, directly, through an Affiliate or through a contract with a
third-party provider; (G) maintain accountability to residents of the applicable
Investment Area(s) or Targeted Population(s) through representation on its
governing Board of Directors or otherwise; and (H) remain a non-governmental
entity which is not an agency or instrumentality of the United States of
America, or any State or political subdivision thereof, as described in 12
C.F.R. 1805.201(b)(6) and within the meaning of any supplemental regulations or
interpretations of 12 C.F.R. 1805.201(b)(6) or such supplemental regulations
published by the Fund.  Notwithstanding any other provision hereof, as used in
this Section 4.1(d), the terms “Affiliates”; “Financial Products”; “Development
Services”; “Target Market”; “Investment Areas”; and “Targeted Populations” have
the meanings ascribed to such terms in 12 C.F.R. 1805.104.

 

(ii)      From the Signing Date until the date on which all of the CDCI
Preferred Shares have been redeemed in whole, the Company shall deliver to
Investor (1)(x) on the date that is 180 days after the Closing Date and
(y) annually on the same date on which the Company delivers the documentation
required under Section 4.1(c)(ii)(A) to the Investor, a certificate signed on
behalf of the Company by a Senior Executive Officer, in substantially the form
attached hereto as Annex F, certifying (A) that the Company and each Certified
Entity remains in compliance with the covenants set forth in Section 4.1(d)(i);
(B) that the information in the CDFI Application, as modified by any updates to
the CDFI Application provided by the Company to the Investor on or prior to the
date of such certificate, with respect to the covenants set forth in
Section 4.1(d)(i)(B) and Section 4.1(d)(i)(D) remains true, correct and complete
as of such date or, to the extent any information set forth in the CDFI
Application, as modified by any updates to the CDFI Application provided by the
Company to the Investor on or prior to the date of such certificate, with
respect to such covenants needs to be updated or supplanted to make it true,
complete and correct as of such date, that an updated narrative to the CDFI
Application setting forth any information necessary to make the information set
forth in the CDFI Application is true, complete and correct as of such date;
(C) either (a) that the contracts and material agreements entered into by each
Certified Entity with respect to Development Services previously disclosed to
the Investor remain in effect or (b) that attached are any new contracts and
material agreements entered into by the Certified Entity with respect to
Development Services; (D) a list of the names and addresses of the individuals
which comprise the board of directors of each Certified Entity as of such date
and, to the extent any of such individuals was not a member of the board of
directors of such Certified Entity as of the last certification to the Investor,
a narrative describing such individual’s relationship to the applicable
Investment Area(s) and Targeted Population(s) or, if such Certified Entity
maintains accountability to residents of the applicable Investment Area(s) or
Target Population(s) through means other than representation on its governing
board of directors and such means have changed since the date of the last

 

16

--------------------------------------------------------------------------------


 

certification to the Investor, a narrative describing such change; (E) that each
Certified Entity is not an agency of the United States of America, or any State
or political subdivision thereof, as described in 12 C.F.R. 1805.201(b)(6) and
within the meaning of any supplemental regulations or interpretations of 12
C.F.R. 1805.201(b)(6) or such supplemental regulations published by the Fund and
(F) that the Company remains in compliance with the covenants set forth in
Section 4.1(f) and Section 4.1(l) and (2) within five (5) business days of
receipt, copies of any notices, correspondence or other written communication
between each Certified Entity and the Fund, including any form that such
Certified Entity is required to provide to the Fund due to the occurrence of a
“Material Event” within the meaning of the Fund’s CDFI Certification Procedures.

 

(iii)     The Company shall immediately notify the Investor upon the occurrence
of any breach of any of the covenants set forth in Section 4.1(d).

 

(e)           Executive Compensation.

 

(i)       Benefit Plans.  During the Relevant Period, the Company shall take all
necessary action to ensure that the Benefit Plans of the Company and its
Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of EESA, as implemented by the
Compensation Regulations, and neither the Company nor any of its Affiliates
shall adopt any new Benefit Plan (x) that does not comply therewith or (y) that
does not expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted. To the
extent that EESA and/or the Compensation Regulations are amended or otherwise
change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this
Section 4.1(e) (and shall be deemed to be in compliance for a reasonable period
to effect such changes).  In addition, the Company and its Affiliates shall take
all necessary action, other than to the extent prohibited by applicable law or
regulation applicable outside of the United States, to ensure that the
consummation of the transactions contemplated by this Agreement will not
accelerate the vesting, payment or distribution of any equity-based awards,
deferred cash awards or any nonqualified deferred compensation payable by the
Company or any of its Affiliates.

 

(ii)      Additional Waivers.  After the Closing Date, in connection with the
hiring or promotion of a Section 4.1(e) Employee and/or the promulgation of
applicable Compensation Regulations or otherwise, to the extent any
Section 4.1(e) Employee shall not have executed a waiver in a form satisfactory
to the Investor with respect to the application to such Section 4.1(e) Employee
of the Compensation Regulations, the Company shall use its best efforts to
(x) obtain from such Section 4.1(e) Employee a waiver in substantially the form
attached hereto as Annex D and (y) deliver such waiver to the Investor as
promptly as possible, in each case within sixty days of such
Section 4.1(e) Employee becoming subject to the requirements of this Section.

 

17

--------------------------------------------------------------------------------


 

“Section 4.1(e) Employee” means (A) each Senior Executive Officer and (B) any
other employee of the Company or any of its Affiliates determined at any time to
be subject to Section 111 of  EESA as implemented by the Compensation
Regulations.

 

(iii)     Clawback.  In the event that any Section 4.1(e) Employee receives a
payment in contravention of the provisions of this Section 4.1(e), the Company
shall promptly provide such individual with written notice that the amount of
such payment must be repaid to the Company in full within fifteen business days
following receipt of such notice or such earlier time as may be required by the
Compensation Regulations and shall promptly inform the Investor (x) upon
discovering that a payment in contravention of this Section 4.1(e) has been made
and (y) following the repayment to the Company of such amount and shall take
such other actions as may be necessary to comply with the Compensation
Regulations.

 

(iv)    Limitation on Deductions.  During the Relevant Period, the Company
agrees that it shall not claim a deduction for remuneration for federal income
tax purposes in excess of $500,000 for each Senior Executive Officer that would
not be deductible if Section 162(m)(5) of the Code applied to the Company.

 

(v)     Amendment to Prior Agreement.  The parties agree that, effective as of
the date hereof, Section 4.8 of the CPP Securities Purchase Agreement shall be
amended in its entirety by replacing such Section 4.8 with the provisions set
forth in this Section 4.1(e) and any terms included in this Section 4.1(e) that
are not otherwise defined in the CPP Securities Purchase Agreement shall have
the meanings ascribed to such terms in this Agreement.

 

(f)            Bank or Savings and Loan Holding Company Status.  If the Company
is a Bank Holding Company or a Savings and Loan Holding Company on the Signing
Date, then the Company shall maintain its status as a Bank Holding Company or
Savings and Loan Holding Company, as the case may be, for as long as the
Investor owns any CDCI Preferred Shares.  The Company shall redeem all CDCI
Preferred Shares held by the Investor prior to terminating its status as a Bank
Holding Company or Savings and Loan Holding Company, as applicable.

 

(g)           Predominantly Financial.  For as long as the Investor owns any
CDCI Preferred Shares, the Company, to the extent it is not itself an insured
depository institution, agrees to remain predominantly engaged in financial
activities.  A company is predominantly engaged in financial activities if the
annual gross revenues derived by the company and all subsidiaries of the company
(excluding revenues derived from subsidiary depository institutions), on a
consolidated basis, from engaging in activities that are financial in nature or
are incidental to a financial activity under subsection (k) of Section 4 of the
Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) represent at least 85
percent of the consolidated annual gross revenues of the company.

 

(h)           Capital Covenant.  From the Signing Date until the date on which
all of the CDCI Preferred Shares have been redeemed in whole, the Company and
the Company Subsidiaries shall maintain such capital as may be necessary to meet
the minimum capital requirements of the Appropriate Federal Banking Agency, as
in effect from time to time.

 

18

--------------------------------------------------------------------------------


 

(i)            HAMP Modifications.  The Company shall take all necessary action
to ensure that (i) from and after the date the Company or any Company Subsidiary
that services residential mortgage loans has 100 or more residential mortgage
loans not owned or guaranteed by Fannie Mae or Freddie Mac which have been past
due for 60 or more days, the Company or such Company Subsidiary shall, to the
extent such programs are open for participation, (A) participate in the United
States Department of the Treasury’s Making Home Affordable (“MHA”) program,
including MHA’s Second Lien Modification Program and, (B) immediately execute a
Commitment to Purchase Financial Instrument and Servicer Participation Agreement
(in such form as may be set forth on the MHA website at www.hmpadmin.com from
time to time) with Fannie Mae (acting as the United States Department of the
Treasury’s fiscal agent) and (ii) if the Company or any Company Subsidiary owns
mortgage loans that are serviced by a non-affiliated mortgage servicer, the
Company or such Company Subsidiary shall consent to any MHA modification request
made by such mortgage servicer.

 

(k)           Reporting Requirements.  Prior to the date on which all of the
CDCI Preferred Shares have been redeemed in whole, the Company covenants and
agrees that, at all times on or after the Closing Date, (i) to the extent it is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, it shall comply with the terms and conditions set forth in Annex E or
(ii) as soon as practicable after the date that the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, it shall
comply with the terms and conditions set forth in Annex E.

 

(l)            Compliance with Employ American Workers Act.  The Company shall
agree to comply, and take all necessary action to ensure that any Company
Subsidiary complies in all respects with the provisions of EESA and any federal
law respecting EESA, including the Employ American Workers Act (Section 1611 of
Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as implemented by any
rules, regulation or guidance thereunder, as such may be amended or supplemented
from time to time, and any applicable guidance of the United States Department
of the Treasury with respect thereto.

 

(m)          Control by Foreign Bank or Company.  Prior to the date on which all
of the CDCI Preferred Shares have been redeemed in whole, the Company shall not
be controlled (within the meaning of the Bank Holding Company Act of 1956 (12
U.S.C. 1841(a)(2)) and 12 C.F.R. 225(a)(i) in the case of Bank Holding Companies
and banks and the Home Owners’ Loan Act of 1933 (12 U.S.C. 1467a (a)(2)) and 12
C.F.R. 583.7 in the case of Savings and Loan Holding Companies and savings
associations) by a foreign bank or company.

 

Section 4.2            Negative Covenants.  The Company hereby covenants and
agrees with the Investor that:

 

(a)           Certain Transactions.

 

(i)       The Company shall not merge or consolidate with, or sell, transfer or
lease all or substantially all of its property or assets to, any other party
unless the successor, transferee or lessee party (or its ultimate parent
entity), as the case may be (if not the Company), expressly assumes the due and
punctual performance and observance of each

 

19

--------------------------------------------------------------------------------


 

and every covenant, agreement and condition of this Agreement to be performed
and observed by the Company.

 

(ii)      Without the prior written consent of the Investor, until such time as
the Investor shall cease to own any debt or equity securities of the Company
acquired pursuant to this Agreement or the CPP Securities Purchase Agreement
(including, for the avoidance of doubt, the CPP Preferred Shares or the CDCI
Preferred Shares), the Company shall not permit any of its “significant
subsidiaries” (as such term is defined in Rule 12b-2 promulgated under the
Exchange Act) to (i) engage in any merger, consolidation, statutory share
exchange or similar transaction following the consummation of which such
significant subsidiary is not wholly-owned by the Company, (ii) dissolve or sell
all or substantially all of its assets or property other than in connection with
an internal reorganization or consolidation involving wholly-owned subsidiaries
of the Company or (iii) issue or sell any shares of its capital stock or any
securities convertible or exercisable for any such shares, other than issuances
or sales in connection with an internal reorganization or consolidation
involving wholly-owned subsidiaries of the Company.

 

(b)           Restriction on Dividends and Repurchases.

 

(i)       The Company covenants and agrees that it shall not violate any of the
restrictions on dividends, distributions, redemptions, repurchases, acquisitions
and related actions set forth in the New Certificate of Designations, which are
incorporated by reference herein as if set forth in full.

 

(ii)      During the period beginning on the eighth anniversary of the Closing
and ending on the date on which the Investor no longer owns any of the CDCI
Preferred Shares, neither the Company nor any Company Subsidiary shall, without
the consent of the Investor, (A) declare or pay any dividend or make any
distribution on capital stock or other equity securities of any kind of the
Company or any Company Subsidiary; or (B) redeem, purchase or acquire any shares
of Common Stock or other capital stock or other equity securities of any kind of
the Company or any Company Subsidiary, or any trust preferred securities issued
by the Company or any Affiliate of the Company, other than (1) redemptions,
purchases or other acquisitions of the CDCI Preferred Shares, (2) regular
dividends on shares of preferred stock in accordance with the terms thereof and
which are permitted under the terms of the CDCI Preferred Shares, or
(3) dividends or distributions by any wholly-owned Company Subsidiary.

 

(c)           Related Party Transactions.  Until such time as the Investor
ceases to own any debt or equity securities of the Company, including the CDCI
Preferred Shares, the Company and the Company Subsidiaries shall not enter into
transactions with Affiliates or related persons (within the meaning of Item 404
under the SEC’s Regulation S-K) unless (A) such transactions are on terms no
less favorable to the Company and the Company Subsidiaries than could be
obtained from an unaffiliated third party, and (B) have been approved by the
audit committee of the Board of Directors or comparable body of independent
directors of the Company, or if there are no independent directors, the Board of
Directors, provided that the

 

20

--------------------------------------------------------------------------------


 

Board of Directors shall maintain written documentation which supports its
determination that the transaction meets the requirements of clause (A) of this
Section 4.2(c).

 

(d)           Restriction on Repurchase of CDCI Preferred Shares Not Held by
Investor.  Prior to the date on which the Investor no longer owns any of the
CDCI Preferred Shares the Company shall not repurchase, redeem, call or
otherwise reacquire any CDCI Preferred Shares from any holder thereof, whether
by means of open market purchase, negotiated transaction, or otherwise, unless
it offers to repurchase, redeem, call or otherwise reacquire a ratable portion
of the CDCI Preferred Shares, as the case may be, then held by the Investor on
the same terms and conditions.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.1            Purchase for Investment.  The Investor acknowledges that
the CDCI Preferred Shares have not been registered under the Securities Act or
under any state securities laws. The Investor (a) is acquiring the CDCI
Preferred Shares pursuant to an exemption from registration under the Securities
Act solely for investment with no present intention to distribute them to any
person in violation of the Securities Act or any applicable U.S. state
securities laws, (b) will not sell or otherwise dispose of any of the CDCI
Preferred Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Exchange and of making an informed
investment decision.

 

Section 5.2            Legends.  (a) The Investor agrees that all certificates
or other instruments representing the CDCI Preferred Shares will bear a legend
substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER

 

21

--------------------------------------------------------------------------------


 

OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.  ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS
INSTRUMENT BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT),
(2) AGREES THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES
REPRESENTED BY THIS INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT
WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE
SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE
ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF AN EXCHANGE AGREEMENT BETWEEN THE ISSUER OF THESE SECURITIES AND
THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

(b)           In the event that any CDCI Preferred Shares (i) become registered
under the Securities Act or (ii) are eligible to be transferred without
restriction in accordance with Rule 144 or another exemption from registration
under the Securities Act (other than Rule 144A), the Company shall issue new
certificates or other instruments representing such CDCI Preferred

 

22

--------------------------------------------------------------------------------


 

Shares, which shall not contain the applicable legends in Section 5.2(a) above;
provided that the Investor surrenders to the Company the previously issued
certificates or other instruments.

 

Section 5.4            Transfer of CDCI Preferred Shares.  Subject to compliance
with applicable securities laws, the Investor shall be permitted to transfer,
sell, assign or otherwise dispose of (“Transfer”) all or a portion of the CDCI
Preferred Shares at any time, and the Company shall take all steps as may be
reasonably requested by the Investor to facilitate the Transfer of the CDCI
Preferred Shares, including without limitation, as set forth in Section 5.4,
provided that the Investor shall not Transfer any CDCI Preferred Shares if such
transfer would require the Company to be subject to the periodic reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and the Company was not already subject to such requirements. 
In furtherance of the foregoing, the Company shall provide reasonable
cooperation to facilitate any Transfers of the CDCI Preferred Shares, including,
as is reasonable under the circumstances, by furnishing such information
concerning the Company and its business as a proposed transferee may reasonably
request and making management of the Company reasonably available to respond to
questions of a proposed transferee in accordance with customary practice,
subject in all cases to the proposed transferee agreeing to a customary
confidentiality agreement.

 

Section 5.5            Rule 144; Rule 144A; 4(1½) Transactions.  (a) At all
times after the Signing Date, the Company covenants that (1) it will, upon the
request of the Investor or any subsequent holders of the CDCI Preferred Shares
(“Holders”), use its reasonable best efforts to (x), to the extent any Holder is
relying on Rule 144 under the Securities Act to sell any of the CDCI Preferred
Shares, make “current public information” available, as provided in
Section (c)(1) of Rule 144 (if the Company is a “Reporting Issuer” within the
meaning of Rule 144) or in Section (c)(2) of Rule 144 (if the Company is a
“Non-Reporting Issuer” within the meaning of Rule 144), in either case for such
time period as necessary to permit sales pursuant to Rule 144, (y), to the
extent any Holder is relying on the so-called “Section 4(1½)” exemption to sell
any of its CDCI Preferred Shares, prepare and provide to such Holder such
information, including the preparation of private offering memoranda or
circulars or financial information, as the Holder may reasonably request to
enable the sale of the CDCI Preferred Shares pursuant to such exemption, or
(z) to the extent any Holder is relying on Rule 144A under the Securities Act to
sell any of its CDCI Preferred Shares, prepare and provide to such Holder the
information required pursuant to Rule 144A(d)(4), and (2) it will take such
further action as any Holder may reasonably request from time to time to enable
such Holder to sell CDCI Preferred Shares without registration under the
Securities Act within the limitations of the exemptions provided by (i) the
provisions of the Securities Act or any interpretations thereof or related
thereto by the SEC, including transactions based on the so-called
“Section 4(1½)” and other similar transactions, (ii) Rule 144 or 144A under the
Securities Act, as such rules may be amended from time to time, or (iii) any
similar rule or regulation hereafter adopted by the SEC; provided that the
Company shall not be required to take any action described in this
Section 5.4(a) that would cause the Company to become subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act if the Company was not
subject to such requirements prior to taking such action.  Upon the request of
any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

23

--------------------------------------------------------------------------------


 

(b)           The Company agrees to indemnify Investor, Investor’s officers,
directors, employees, agents, representatives and Affiliates, and each person,
if any, that controls Investor within the meaning of the Securities Act (each,
an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any document or report provided by the Company
pursuant to this Section 5.4 or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(c)           If the indemnification provided for in Section 5.4(b) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations.  The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission;  the Company and Investor agree that it would not be just and
equitable if contribution pursuant to this Section 5.4(c) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 5.4(b).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

Section 5.5            Depositary Shares.  Upon request by the Investor at any
time following the Closing Date, the Company shall promptly enter into a
depositary arrangement, pursuant to customary agreements reasonably satisfactory
to the Investor and with a depositary reasonably acceptable to the Investor,
pursuant to which the CDCI Preferred Shares may be deposited and depositary
shares, each representing a fraction of a CDCI Preferred Share, as specified by
the Investor, may be issued. From and after the execution of any such depositary
arrangement, and the deposit of any CDCI Preferred Shares, as applicable,
pursuant thereto, the depositary shares issued pursuant thereto shall be deemed
“CDCI Preferred Shares” and, as applicable, “Registrable Securities” for
purposes of this Agreement.

 

Section 5.6            Expenses and Further Assurances.  (a) Unless otherwise
provided in this Agreement, each of the parties hereto will bear and pay all
costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated under this

 

24

--------------------------------------------------------------------------------


 

Agreement, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

 

(b)           The Company shall, at the Company’s sole cost and expense,
(i) furnish to the Investor all instruments, documents and other agreements
required to be furnished by the Company pursuant to the terms of this Agreement,
including, without limitation, any documents required to be delivered pursuant
to Section 5.4 above, or which are reasonably requested by the Investor in
connection therewith; (ii) execute and deliver to the Investor such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the CDCI
Preferred Shares purchased by the Investor, as Investor may reasonably require;
and (iii) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement, as the Investor shall reasonably require
from time to time.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1            Termination.  This Agreement shall terminate upon the
earliest to occur of:

 

(a)           termination at any time prior to the Closing:

 

(i)       by either the Investor or the Company if the Closing shall not have
occurred by the 30th calendar day following the Signing Date; provided, however,
that in the event the Closing has not occurred by such 30th calendar day, the
parties will consult in good faith to determine whether to extend the term of
this Agreement, it being understood that the parties shall be required to
consult only until the fifth calendar day after such 30th calendar day and not
be under any obligation to extend the term of this Agreement thereafter;
provided, further, that the right to terminate this Agreement under this
Section 6.1(a)(i) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date; or

 

(ii)      by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(iii)     by the mutual written consent of the Investor and the Company; or

 

(b)           the date on which all of the CDCI Preferred Shares have been
redeemed in whole; or

 

25

--------------------------------------------------------------------------------


 

(c)           the date on which the Investor has transferred all of the CDCI
Preferred Shares to third parties which are not Affiliates of the Investor; or

 

(d)           if the Closing shall not have occurred by September 30, 2010, on
such date.

 

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

Section 6.2            Survival.  (a)        This Agreement and all
representations, warranties, covenants and agreements made herein shall survive
the Closing without limitation.

 

(b)           The covenants set forth in Article IV and Annex E and the
agreements set forth in Article V shall, to the extent such covenants do not
explicitly terminate at such time as the Investor no longer owns any CDCI
Preferred Shares, survive the termination of this Agreement pursuant to
Section 6.1(c) hereof without limitation until the date on which all of the CDCI
Preferred Shares have been redeemed in whole.

 

Section 6.3            Amendment.  No amendment of any provision of this
Agreement will be effective unless made in writing and signed by an officer or a
duly authorized representative of each of the Company and the Investor; provided
that for so long as the CDCI Preferred Shares are outstanding, the Investor may
at any time and from time to time unilaterally amend Section 4.1(d) to the
extent the Investor deems necessary, in its sole discretion, to comply with, or
conform to, any changes after the Signing Date in any federal statutes, any
rules and regulations promulgated thereunder and any other publications or
interpretative releases of the Fund governing CDFIs, including, without
limitation, any changes in the criteria for certification as a CDFI by the
Fund.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.

 

Section 6.4            Waiver of Conditions.  The conditions to each party’s
obligation to consummate the Exchange are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law.  No waiver will be effective unless it is in a writing signed by
a duly authorized officer of the waiving party that makes express reference to
the provision or provisions subject to such waiver.

 

Section 6.5            Governing Law; Submission to Jurisdiction, etc.  This
Agreement and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State. 
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the

 

26

--------------------------------------------------------------------------------


 

District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Exchange contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 6.6 and (ii) the Investor at the address and in the
manner set forth for notices to the Company in Section 6.6, but otherwise in
accordance with federal law.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE EXCHANGE
CONTEMPLATED HEREBY.

 

Section 6.6            Notices.  Any notice, request, instruction or other
document to be given hereunder by any party to the other will be in writing and
will be deemed to have been duly given (a) on the date of delivery if delivered
personally, or by facsimile, upon confirmation of receipt, or (b) on the second
business day following the date of dispatch if delivered by a recognized next
day courier service.  All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in  writing by
the party to receive such notice.

 

If to the Company as set forth in Schedule A.

 

If to the Investor:

 

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Attention:  Chief Counsel, Office of Financial Stability

Facsimile: (202) 927-9225
E-mail: CDCINotice@do.treas.gov

 

with a copy to:

 

E-mail:  OFSChiefCounselNotices@do.treas.gov

 

Section 6.7            Definitions, Interpretation.

 

(a)           Definitions.

 

(i)       When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (x) of which such person or a
subsidiary of such person is a general partner or (y) of which a majority of the
voting securities or other voting interests, or a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

 

27

--------------------------------------------------------------------------------


 

(ii)      The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

 

(iii)     The term “Appropriate Federal Banking Agency” means the “appropriate
Federal banking agency” with respect to the Company or such Company
Subsidiaries, as applicable, as defined in Section 3(q) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1813(q)).

 

(iv)    The term “Bank Holding Company” means a company registered as such with
the Board of Governors of the Federal Reserve System (the “Federal Reserve”)
pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder.

 

(v)     The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.

 

(vi)    The term “Certified Entity” means the Company or, if the Company itself
has not been certified by the Fund as a CDFI, each Affiliate of the Company that
has been certified by the CDFI and is specified on Schedule A of the Letter
Agreement.

 

(vii)   The term “Company Financial Statements” means the consolidated financial
statements of the Company and its consolidated subsidiaries for each of the last
three completed fiscal years of the Company (which shall be audited to the
extent audited financial statements are available) and each completed quarterly
period since the last completed fiscal year, required to be delivered to
Investor pursuant to the CPP Securities Purchase Agreement.

 

(viii)                  The term “Company Material Adverse Effect” means a
material adverse effect on (i) the business, results of operation or financial
condition of the Company and its consolidated subsidiaries and each Certified
Entity taken as a whole; provided, however, that Company Material Adverse Effect
shall not be deemed to include the effects of (A) changes after the Signing Date
in general business, economic or market conditions (including changes generally
in prevailing interest rates, credit availability and liquidity, currency
exchange rates and price levels or trading volumes in the United States or
foreign securities or credit markets), or any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism, in each case
generally affecting the industries in which the Company and its subsidiaries
operate, (B) changes or proposed changes after the Signing Date in GAAP, or
authoritative interpretations thereof, or (C) changes or proposed changes after
the Signing Date in securities, banking and other laws of general applicability
or related policies or interpretations of Governmental Entities (in the case of
each of these clauses (A), (B) and (C), other than changes or occurrences to

 

28

--------------------------------------------------------------------------------


 

the extent that such changes or occurrences have or would reasonably be expected
to have a materially disproportionate adverse effect on the Company and its
consolidated subsidiaries taken as a whole relative to comparable U.S. banking
or financial services organizations); or (ii) the ability of the Company to
consummate the Exchange and the other transactions contemplated by this
Agreement and perform its obligations hereunder or thereunder on a timely basis.

 

(ix)    The term “Designated Matters” means (i) the election and removal of
directors, (ii) the approval of any Business Combination, (iii) the approval of
a sale of all or substantially all of the assets or property of the Company,
(iv) the approval of a dissolution of the Company, (v) the approval of any
issuance of any securities of the Company on which holders of Common Stock are
entitled to vote, (vi) the approval of any amendment to the Charter or bylaws of
the Company on which holders of Common Stock are entitled to vote, (vii) any
matters which require stockholder approval under any applicable national stock
exchange rules and (viii) the approval of any other matters reasonably
incidental to the matters set forth in subclauses (i) through (vii) as
determined by the Investor.

 

(x)     The term “Disclosure Schedule” means collectively, those certain
schedules delivered to the Investor on or prior to (i) the CPP Signing Date,
with respect to the “Disclosure Schedule” delivered in connection with the CPP
Securities Purchase Agreement and (ii) the Signing Date with respect to the
schedules required to be delivered under this Agreement, setting forth, among
other things, items the disclosure of which is necessary or appropriate either
in response to an express disclosure requirement contained in a provision hereof
or as an exception to one or more representations or warranties contained in
Section 2.2 of the CPP Securities Purchase Agreement or Article III hereof.

 

(xi)    The term “EAWA” means the Employ American Workers Act (Section 1611 of
Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as may be amended and
in effect from time to time.

 

(xii)   The term “Junior Stock” means the Common Stock and any other class or
series of stock of the Company the terms of which expressly provide that it
ranks junior to the CDCI Preferred Shares as to dividend rights and/or as to
rights on liquidation, dissolution or winding up of the Company.

 

(xiii)                  The term “Parity Stock” means any class or series of
stock of the Company the terms of which do not expressly provide that such class
or series will rank senior or junior to the CDCI Preferred Shares as to dividend
rights and/or as to rights on liquidation, dissolution or winding up of the
Company (in each case without regard to whether dividends accrue cumulatively or
non-cumulatively).

 

(xiv)                  The term “Previously Disclosed” means information set
forth on the Disclosure Schedule or the Disclosure Update, as applicable;
provided, however, that disclosure in any section of such Disclosure Schedule or
Disclosure Update, as

 

29

--------------------------------------------------------------------------------


 

applicable, shall apply only to the indicated section of this Agreement except
to the extent that it is reasonably apparent from the face of such disclosure
that such disclosure is relevant to another section of this Agreement; provided,
further, that the existence of Previously Disclosed information, pursuant to a
Disclosure Update, shall neither obligate the Investor to consummate the
Exchange nor limit or affect any rights of or remedies available to the
Investor.

 

(xv)   The term “Savings and Loan Holding Company” means a company registered as
such with the Office of Thrift Supervision pursuant to 12 U.S.C. §1467(a) and
the regulations of the Office of Thrift Supervision promulgated thereunder.

 

(xvi)                  The term “Senior Executive Officers” means the Company’s
“senior executive officers” as defined in Section 111 of the EESA and the
Compensation Regulations.

 

(xvii)                 The term “Share Dilution Amount” means the increase in
the number of diluted shares outstanding (determined in accordance with GAAP,
and as measured from the date of the Company’s most recent consolidated
financial statements prior to the Closing Date) resulting from the grant,
vesting or exercise of equity-based compensation to employees and equitably
adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.

 

(xviii)                The term “Tax” or “Taxes” means any federal, state, local
or foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty or addition imposed by any Governmental Entity.

 

(xix)                  To the extent any securities issued pursuant to this
Agreement or the transactions contemplated hereby are registered in the name of
a designee of the Investor pursuant to Section 1.2 or Section 6.9(c) or
transferred to an Affiliate of the Investor, all references herein to the
Investor holding or owning any debt or equity securities of the Company, CDCI
Preferred Shares shall be deemed to refer to the Investor, together with such
designees and/or Affiliates, holding or owning any debt or equity securities,
CDCI Preferred Shares (and any like variations thereof), as applicable.

 

Section 6.8            Interpretation.  When a reference is made in this
Agreement to “Recitals”, “Articles”, “Sections”, “Annexes” or “Schedules” such
reference shall be to a Recital, Article or Section of, or Annex or Schedule to,
this Agreement, unless otherwise indicated.  The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa.  References
to “herein”, “hereof”, “hereunder” and the like refer to this Agreement as a
whole and not to any particular section or provision, unless the context
requires otherwise.  The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with

 

30

--------------------------------------------------------------------------------


 

the interpretation or enforcement of this Agreement, as this Agreement is
entered into between sophisticated parties advised by counsel.  All references
to “$” or “dollars” mean the lawful currency of the United States of America. 
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the
section.  References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York or the
District of Columbia generally are authorized or required by law or other
governmental actions to close.

 

Section 6.9                                   Assignment.  Neither this
Agreement nor any right, remedy, obligation nor liability arising hereunder or
by reason hereof shall be assignable by any party hereto without the prior
written consent of the other party, and any attempt to assign any right, remedy,
obligation or liability hereunder without such consent shall be void, except
(a) an assignment, in the case of a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Company’s
stockholders where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 4.1(c) or 4.1(j) or Annex E or (c) an assignment
by the Investor of this Agreement to an Affiliate of the Investor; provided that
if the Investor assigns this Agreement to an Affiliate, the Investor shall be
relieved of its obligations under this Agreement but (i) all rights, remedies
and obligations of the Investor hereunder shall continue and be enforceable by
such Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to the Investor herein shall
be deemed to be references to such Affiliate.

 

Section 6.10                            Severability.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

 

Section 6.11                            No Third-Party Beneficiaries.  Other
than as expressly provided herein, nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor (and any Indemnitee) any benefit, right or
remedies.

 

Section 6.12                            Entire Agreement, etc.  (a) This
Agreement (including the Annexes and Schedules hereto) constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.

 

31

--------------------------------------------------------------------------------


 

(b)                                 For the avoidance of doubt, for so long as
the Investor holds any outstanding CPP Preferred Stock or warrants issued by the
Company to the Investor pursuant to the CPP Securities Purchase Agreement or any
securities issuable upon the exercise thereof or exchanged therefor
(collectively, the “CPP Securities”), the CPP Securities Purchase Agreement and
the CPP Securities shall remain in full force and effect, other than as
specifically modified herein.

 

Section 6.13                            Specific Performance.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms.  It
is accordingly agreed that the parties shall be entitled (without the necessity
of posting a bond) to specific performance of the terms hereof, this being in
addition to any other remedies to which they are entitled at law or equity.

 

[Remainder of Page Intentionally Left Blank]

 

32

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF OFFICER’S CERTIFICATE

 

OFFICER’S CERTIFICATE

 

OF

 

[COMPANY]

 

In connection with that certain letter agreement, dated
[                        ], 2010 (the “Agreement”) by and between [COMPANY] (the
“Company”) and the United States Department of the Treasury which incorporates
that certain Exchange Agreement — Standard Terms referred to therein (the
“Standard Terms”), the undersigned does hereby certify as follows:

 

1.                                      I am a duly elected/appointed
[                        ] of the Company.

 

2.                                      The representations and warranties of
the Company set forth in Article III of the Standard Terms are true and correct
in all respects as though as of the date hereof (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and the Company has performed in all material respects all obligations required
to be performed by it under the Agreement.

 

3.                                      The New Certificate of Designations, a
true, complete and correct copy of which is attached as Exhibit A hereto, has
been filed with, and accepted by, the Secretary of State of the State of
[                      ].

 

4.                                      The Company has effected such changes to
its Benefit Plans with respect to its Senior Executive Officers and any other
employee of the Company or its Affiliates subject to Section 111 of EESA, as
implemented by any Compensation Regulations (and to the extent necessary for
such changes to be legally enforceable, each of its Senior Executive Officers
and other employees has duly consented in writing to such changes), as may be
necessary, during the Relevant Period, in order to comply with Section 111 of
EESA or the Compensation Regulations.

 

5.                                      The Charter and bylaws of the Company
delivered to the Investor pursuant to the CPP Securities Purchase Agreement are
true, complete and correct as of the date hereof.

 

The foregoing certifications are made and delivered as of [                  ]
pursuant to Section 1.2 of the Standard Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Standard Terms.

 

[SIGNATURE PAGE FOLLOWS]

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Officer’s Certificate has been duly executed and
delivered as of the [    ] day of [                    ], 20[    ].

 

 

[COMPANY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

3

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF NEW CERTIFICATE OF DESIGNATIONS

 

[SEE ATTACHED]

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF OPINION

 

(a)                                 The Company has been duly formed and is
validly existing as a [TYPE OF ORGANIZATION] and is in good standing under the
laws of the jurisdiction of its organization.  The Company has all necessary
power and authority to own, operate and lease its properties and to carry on its
business as it is being conducted.

 

(b)                                 The Company has been duly qualified as a
foreign entity for the transaction of business and is in good standing under the
laws of [                          ], [                          ] and
[                          ].

 

(c)                                  The CDCI Preferred Shares have been duly
and validly authorized, and, when issued and delivered pursuant to the
Agreement, the CDCI Preferred Shares will be duly and validly issued and fully
paid and non-assessable, will not be issued in violation of any preemptive
rights, and will rank pari passu with or senior to all other series or classes
of CDCI Preferred Stock issued on the Closing Date with respect to the payment
of dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Company.

 

(d)                                 The Company has the corporate power and
authority to execute and deliver the Agreement and to carry out its obligations
thereunder (which includes the issuance of the CDCI Preferred Shares).

 

(e)                                  The execution, delivery and performance by
the Company of the Agreement and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company, including, without
limitation, by any rule or requirement of any national stock exchange.

 

(f)                                   The Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(g)                                  The execution and delivery by the Company
of this Agreement and the performance by the Company of its obligations
thereunder (i) do not require any approval by any Governmental Entity to be
obtained on the part of the Company, except those that have been obtained,
(ii) do not violate or conflict with any provision of the Charter, (iii) do not
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Company Subsidiary
under any of the terms, conditions or provisions of its organizational documents
or under any agreement, contract, indenture, lease, mortgage, power of attorney,
evidence of indebtedness, letter of credit, license,

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

instrument, obligation, purchase or sales order, or other commitment, whether
oral or written, to which it is a party or by which it or any of its properties
is bound or (iv) do not conflict with, breach or result in a violation of, or
default under any judgment, decree or order known to us that is applicable to
the Company and, pursuant to any applicable laws, is issued by any Governmental
Entity having jurisdiction over the Company.

 

(h)                                 Other than the filing of the New Certificate
of Designations with the Secretary of State of its jurisdiction of organization
or other applicable Governmental Entity, such filings and approvals as are
required to be made or obtained under any state “blue sky” laws and such
consents and approvals that have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Exchange.

 

(i)                                     The Company is not nor, after giving
effect to the issuance of the CDCI Preferred Shares pursuant to the Agreement,
would be on the date hereof an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

 

(j)                                    Each Certified Entity (A) is a regulated
community development financial institution (a “CDFI”) currently certified by
the Community Development Financial Institution Fund (the “Fund”) of the United
States Department of the Treasury pursuant to 12 C.F.R. 1805.201(a) and
(B) satisfies all of the eligibility requirements of the Fund’s Community
Development Financial Institutions Program for a CDFI.

 

2

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of the
participation of [                                        ] (together with its
subsidiaries and affiliates, the “Company”) in the United States Department of
the Treasury’s (the “Treasury”) Capital Purchase Program, Community Development
Capital Initiative and/or any other economic stabilization program implemented
by the Treasury under the Emergency Economic Stabilization Act of 2008 (as
amended, supplemented, or otherwise modified, the “EESA”) (any such program,
including the Capital Purchase Program and the Community Development Capital
Initiative, a “Program”), I hereby voluntarily waive any claim against the
United States (and each of its departments and agencies) or the Company or any
of its directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement by and among
the Company and the Treasury dated as of                    , 2010, as amended
(such requirements, the “Limitations”).

 

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or in which I may participate as they relate to the period the
United States holds any equity or debt securities of the Company acquired
through a Program or for any other period applicable under such Program or
Limitations, as the case may be, and I hereby consent to all such modifications.

 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation, a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company or its directors, officers,
employees or agents in or before any local, state, federal or other agency,
court or body.

 

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an “Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

the Company within 15 business days. In addition, I agree that the Company shall
have the right to postpone any such payment or benefit for a reasonable period
of time to enable the Committee to determine whether such payment or benefit
would constitute an Excess Payment.

 

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me. I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

 

Respectfully,

 

 

 

 

 

 

 

Name:

 

Title:

 

Date:

 

3

--------------------------------------------------------------------------------


 

ANNEX E

 

REGISTRATION RIGHTS

 

1.1                               Definitions.  Terms not defined in this
Annex shall have the meaning ascribed to such terms in the Agreement. As used in
this Annex E, the following terms shall have the following respective meanings:

 

(a)                                 “Holder” means the Investor and any other
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 1.9 hereof.

 

(b)                                 “Holders’ Counsel” means one counsel for the
selling Holders chosen by Holders holding a majority interest in the Registrable
Securities being registered.

 

(c)                                  “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to Section 1.11 of this
Annex E, any underwritten offering of Registrable Securities in which such
Holder has advised the Company of its intent to register its Registrable
Securities either pursuant to Section 1.2(b) or 1.2(d) of this Annex E prior to
the date of such Holder’s forfeiture.

 

(d)                                 “Register,” “registered,” and “registration”
shall refer to a registration effected by preparing and (A) filing a
registration statement or amendment thereto in compliance with the Securities
Act and applicable rules and regulations thereunder, and the declaration or
ordering of effectiveness of such registration statement or amendment thereto or
(B) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.

 

(e)                                  “Registrable Securities” means (A) all CDCI
Preferred Shares and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing
clause (A) by way of conversion, exercise or exchange thereof, or share dividend
or share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) they shall have ceased to
be outstanding or (3) they have been sold in any transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.  No Registrable Securities may be registered under more than one
registration statement at any one time.

 

(f)                                   “Registration Expenses” mean all expenses
incurred by the Company in effecting any registration pursuant to this Agreement
(whether or not any registration or prospectus becomes effective or final) or
otherwise complying with its obligations under this Annex E, including all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show”, the reasonable fees and disbursements of
Holders’ Counsel, and expenses of the Company’s independent accountants in
connection with any regular or

 

UST Sequence Number: 318

 

E-1

--------------------------------------------------------------------------------


 

special reviews or audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(g)                                  “Rule 144”, “Rule 144A”, “Rule 159A”,
“Rule 405” and “Rule 415” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time.

 

(h)                                 “Selling Expenses” mean all discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder
(other than the fees and disbursements of Holders’ Counsel included in
Registration Expenses).

 

(i)                                     “Special Registration” means the
registration of (A) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(B) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.

 

1.2                               Registration.

 

(a)                                 The Company covenants and agrees that as
promptly as practicable after the date that the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act (and in any
event no later than 30 days thereafter), the Company shall prepare and file with
the SEC a Shelf Registration Statement covering all Registrable Securities (or
otherwise designate an existing shelf registration on an appropriate form under
Rule 415 under the Securities Act (a “Shelf Registration Statement”) filed with
the SEC to cover the Registrable Securities), and, to the extent the Shelf
Registration Statement has not theretofore been declared effective or is not
automatically effective upon such filing, the Company shall use reasonable best
efforts to cause such Shelf Registration Statement to be declared or become
effective and to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities for a period from the date of its initial effectiveness
until such time as there are no Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires). 
Notwithstanding the foregoing, if the Company is not eligible to file a
registration statement on Form S-3, then the Company shall not be obligated to
file a Shelf Registration Statement unless and until requested to do so in
writing by the Investor.

 

(b)                                 Any registration pursuant to
Section 1.2(a) of this Annex E shall be effected by means of a Shelf
Registration Statement on an appropriate form under Rule 415 under the
Securities Act (a “Shelf Registration Statement”).  If the Investor or any other
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 1.2(d) of this Annex E; provided that the
Company shall not be required to facilitate an underwritten offering of
Registrable Securities unless (i) the expected gross proceeds from such offering
exceed $200,000

 

E-2

--------------------------------------------------------------------------------


 

or (ii) such underwritten offering includes all of the outstanding Registrable
Securities held by such Holder.  The lead underwriters in any such distribution
shall be selected by the Holders of a majority of the Registrable Securities to
be distributed.

 

(c)                                  The Company shall not be required to effect
a registration (including a resale of Registrable Securities from an effective
Shelf Registration Statement) or an underwritten offering pursuant to
Section 1.2 of this Annex E:  (A) with respect to securities that are not
Registrable Securities; or (B) if the Company has notified the Investor and all
other Holders that in the good faith judgment of the Board of Directors, it
would be materially detrimental to the Company or its securityholders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration for a period
of not more than 45 days after receipt of the request of the Investor or any
other Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.

 

(d)                                 If during any period when an effective Shelf
Registration Statement is not available, the Company proposes to register any of
its equity securities, other than a registration pursuant to Section 1.2(a) of
this Annex E or a Special Registration, and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than ten days prior to the anticipated filing date) and
will include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
business days after the date of the Company’s notice (a “Piggyback
Registration”).  Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 1.2(d) prior to the effectiveness of such registration, whether or not
Investor or any other Holders have elected to include Registrable Securities in
such registration.

 

(e)                                  If the registration referred to in
Section 1.2(d) of this Annex E is proposed to be underwritten, the Company will
so advise Investor and all other Holders as a part of the written notice given
pursuant to Section 1.2(d) of this Annex E.  In such event, the right of
Investor and all other Holders to registration pursuant to Section 1.2 of this
Annex E will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that the Investor (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person

 

E-3

--------------------------------------------------------------------------------


 

may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and the Investor (if the Investor is participating in the
underwriting).

 

(f)                                   If either (x) the Company grants
“piggyback” registration rights to one or more third parties to include their
securities in an underwritten offering under the Shelf Registration Statement
pursuant to Section 1.2(b) of this Annex E or (y) a Piggyback Registration under
Section 1.2(d) of this Annex E relates to an underwritten offering on behalf of
the Company, and in either case the managing underwriters advise the Company
that in their reasonable opinion the number of securities requested to be
included in such offering exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such managing
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (A) first, in
the case of a Piggyback Registration under Section 1.2(d) of this Annex E, the
securities the Company proposes to sell, (B) then the Registrable Securities of
the Investor and all other Holders who have requested inclusion of Registrable
Securities pursuant to Section 1.2(b) or Section 1.2(d) of this Annex E, as
applicable, pro rata on the basis of the aggregate number of such securities or
shares owned by each such person and (C) lastly, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement; provided, however, that if the Company has, prior to the Signing
Date, entered into an agreement with respect to its securities that is
inconsistent with the order of priority contemplated hereby then it shall apply
the order of priority in such conflicting agreement to the extent that it would
otherwise result in a breach under such agreement.

 

1.3                               Expenses of Registration.  All Registration
Expenses incurred in connection with any registration, qualification or
compliance hereunder shall be borne by the Company.  All Selling Expenses
incurred in connection with any registrations hereunder shall be borne by the
holders of the securities so registered pro rata on the basis of the aggregate
offering or sale price of the securities so registered.

 

1.4                               Obligations of the Company.  Whenever required
to effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

 

(a)                                 Prepare and file with the SEC a prospectus
supplement or post-effective amendment with respect to a proposed offering of
Registrable Securities pursuant to an effective registration statement, subject
to Section 1.4 of this Annex E, keep such registration statement effective and
keep such prospectus supplement current until the securities described therein
are no longer Registrable Securities.

 

(b)                                 Prepare and file with the SEC such
amendments and supplements to the applicable registration statement and the
prospectus or prospectus supplement used in connection with such registration
statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement.

 

E-4

--------------------------------------------------------------------------------


 

(c)                                  Furnish to the Holders and any underwriters
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

 

(d)                                 Use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such Holder; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

 

(e)                                  Notify each Holder of Registrable
Securities at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the applicable prospectus, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.

 

(f)                                   Give written notice to the Holders:

 

(i)                                     when any registration statement filed
pursuant to Section 4.1(j) of the Agreement or any amendment thereto has been
filed with the SEC (except for any amendment effected by the filing of a
document with the SEC pursuant to the Exchange Act) and when such registration
statement or any post-effective amendment thereto has become effective;

 

(ii)                                  of any request by the SEC for amendments
or supplements to any registration statement or the prospectus included therein
or for additional information;

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose;

 

(iv)                              of the receipt by the Company or its legal
counsel of any notification with respect to the suspension of the qualification
of the applicable Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(v)                                 of the happening of any event that requires
the Company to make changes in any effective registration statement or the
prospectus related to the registration statement in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made);
and

 

E-5

--------------------------------------------------------------------------------


 

(vi)                              if at any time the representations and
warranties of the Company contained in any underwriting agreement contemplated
by Section 1.4(j) of this Annex E cease to be true and correct.

 

(g)                                  Use its reasonable best efforts to prevent
the issuance or obtain the withdrawal of any order suspending the effectiveness
of any registration statement referred to in Section 1.4(f)(iii) of this Annex E
at the earliest practicable time.

 

(h)                                 Upon the occurrence of any event
contemplated by Section 1.4(e) or 1.4(f)(v) of this Annex E, promptly prepare a
post-effective amendment to such registration statement or a supplement to the
related prospectus or file any other required document so that, as thereafter
delivered to the Holders and any underwriters, the prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  If the Company notifies the Holders in
accordance with Section 1.4(f)(v) to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders and any
underwriters shall suspend use of such prospectus and use their reasonable best
efforts to return to the Company all copies of such prospectus (at the Company’s
expense) other than permanent file copies then in such Holders’ or underwriters’
possession.  The total number of days that any such suspension may be in effect
in any 12-month period shall not exceed 90 days.

 

(i)                                     Use reasonable best efforts to procure
the cooperation of the Company’s transfer agent in settling any offering or sale
of Registrable Securities, including with respect to the transfer of physical
stock certificates into book-entry form in accordance with any procedures
reasonably requested by the Holders or any managing underwriter(s).

 

(j)                                    If an underwritten offering is requested
pursuant to Section 1.2(b) of this Annex E, enter into an underwriting agreement
in customary form, scope and substance and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, to
expedite or facilitate the underwritten disposition of such Registrable
Securities, and in connection therewith in any underwritten offering (including
making members of management and executives of the Company available to
participate in “road shows”, similar sales events and other marketing
activities), (A) make such representations and warranties to the Holders that
are selling stockholders and the managing underwriter(s), if any, with respect
to the business of the Company and its subsidiaries, and the Shelf Registration
Statement, prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in customary form, substance
and scope, and, if true, confirm the same if and when requested, (B) use its
reasonable best efforts to furnish the underwriters with opinions of counsel to
the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (C) use its reasonable best efforts to obtain “cold comfort” letters
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the Shelf Registration Statement) who have certified the financial
statements included in such Shelf Registration Statement, addressed to each of
the managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort”

 

E-6

--------------------------------------------------------------------------------


 

letters, (D) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures customary in underwritten
offerings (provided that the Investor shall not be obligated to provide any
indemnity), and (E) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith, their counsel and the managing underwriter(s), if any,
to evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

 

(k)                                 Make available for inspection by a
representative of Holders that are selling stockholders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or managing underwriter(s), at the offices where normally kept, during
reasonable business hours, financial and other records, pertinent corporate
documents and properties of the Company, and cause the officers, directors and
employees of the Company to supply all information in each case reasonably
requested (and of the type customarily provided in connection with due diligence
conducted in connection with a registered public offering of securities) by any
such representative, managing underwriter(s), attorney or accountant in
connection with such Shelf Registration Statement.

 

(l)                                     Use reasonable best efforts to cause all
such Registrable Securities to be listed on each national securities exchange on
which similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any national securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on such securities exchange as the Investor may
designate.

 

(m)                             If requested by Holders of a majority of the
Registrable Securities being registered and/or sold in connection therewith, or
the managing underwriter(s), if any, promptly include in a prospectus supplement
or amendment such information as the Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith or managing
underwriter(s), if any, may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request.

 

(n)                                 Timely provide to its security holders
earning statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder.

 

1.5                               Suspension of Sales.  Upon receipt of written
notice from the Company that a registration statement, prospectus or prospectus
supplement contains or may contain an untrue statement of a material fact or
omits or may omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, the Investor and each Holder of Registrable Securities
shall forthwith discontinue disposition of Registrable Securities until the
Investor and/or Holder has received copies of a supplemented or amended
prospectus or prospectus supplement, or until the Investor and/or such Holder is
advised in writing by the Company that the use of the prospectus and, if
applicable, prospectus supplement may be resumed, and, if so directed by the
Company, the Investor and/or such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than

 

E-7

--------------------------------------------------------------------------------


 

permanent file copies then in the Investor and/or such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.  The total
number of days that any such suspension may be in effect in any 12-month period
shall not exceed 90 days.

 

1.6                               Termination of Registration Rights.  A
Holder’s registration rights as to any securities held by such Holder (and its
Affiliates, partners, members and former members) shall not be available unless
such securities are Registrable Securities.

 

1.7                               Furnishing Information.

 

(a)                                 Neither the Investor nor any Holder shall
use any free writing prospectus (as defined in Rule 405) in connection with the
sale of Registrable Securities without the prior written consent of the Company.

 

(b)                                 It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 1.4 of this
Annex E that Investor and/or the selling Holders and the underwriters, if any,
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registered offering of their
Registrable Securities.

 

1.8                               Indemnification.

 

(a)                                 The Company agrees to indemnify each Holder
and, if a Holder is a person other than an individual, such Holder’s officers,
directors, employees, agents, representatives and Affiliates, and each person,
if any, that controls a Holder within the meaning of the Securities Act (each,
an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto); or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Company shall not be liable to such Indemnitee in
any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon (A) an untrue statement or omission made in such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee for use in
connection with such registration

 

E-8

--------------------------------------------------------------------------------


 

statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (B)  offers
or sales effected by or on behalf of such Indemnitee “by means of” (as defined
in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.

 

(b)                                 If the indemnification provided for in
Section 1.8(a) of this Annex E is unavailable to an Indemnitee with respect to
any losses, claims, damages, actions, liabilities, costs or expenses referred to
therein or is insufficient to hold the Indemnitee harmless as contemplated
therein, then the Company, in lieu of indemnifying such Indemnitee, shall
contribute to the amount paid or payable by such Indemnitee as a result of such
losses, claims, damages, actions, liabilities, costs or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnitee, on
the one hand, and the Company, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages, actions,
liabilities, costs or expenses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission;  the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 1.8(b) of this Annex E were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 1.8(a) of this Annex E.  No
Indemnitee guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from the
Company if the Company was not guilty of such fraudulent misrepresentation.

 

1.9                               Assignment of Registration Rights.  The rights
of the Investor to registration of Registrable Securities pursuant to
Section 1.2 of this Annex E may be assigned by the Investor to any transferee or
assignee of Registrable Securities; provided, however, the transferor shall,
within ten days after such transfer, furnish to the Company written notice of
the name and address of such transferee or assignee and the number and type of
Registrable Securities that are being assigned.

 

1.10                        Clear Market.  With respect to any underwritten
offering of Registrable Securities by the Investor or other Holders pursuant to
this Annex E, the Company agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Shelf Registration Statement (other than such
registration or a Special Registration) covering any preferred stock of the
Company or any securities convertible into or exchangeable or exercisable for
preferred stock of the Company, during the period not to exceed ten days prior
and 60 days following the effective date of such offering or such longer period
up to 90 days as may be requested by the managing underwriter for such
underwritten offering.  The Company also agrees to cause such of its directors
and senior executive officers to execute and deliver customary lock-up
agreements in such form and for such time period up to 90 days as may be
requested by the managing underwriter.

 

1.11                        Forfeiture of Rights.  At any time, any holder of
Registrable Securities (including any Holder) may elect to forfeit its rights
set forth in this Annex E from that date

 

E-9

--------------------------------------------------------------------------------


 

forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Section 1.2(d) — (f) of this Annex E in any
Pending Underwritten Offering to the same extent that such Holder would have
been entitled to if the holder had not withdrawn; and provided, further, that no
such forfeiture shall terminate a Holder’s rights or obligations under
Section 1.7 of this Annex E with respect to any prior registration or Pending
Underwritten Offering.

 

1.12                        Specific Performance.  The parties hereto
acknowledge that there would be no adequate remedy at law if the Company fails
to perform any of its obligations under this Annex E and that the Investor and
the Holders from time to time may be irreparably harmed by any such failure, and
accordingly agree that the Investor and such Holders, in addition to any other
remedy to which they may be entitled at law or in equity, to the fullest extent
permitted and enforceable under applicable law shall be entitled to compel
specific performance of the obligations of the Company under this Annex E in
accordance with the terms and conditions of this Annex E.

 

1.13                        No Inconsistent Agreements.  The Company shall not,
on or after the Signing Date, enter into any agreement with respect to its
securities that may impair the rights granted to the Investor and the Holders
under this Annex E or that otherwise conflicts with the provisions hereof in any
manner that may impair the rights granted to the Investor and the Holders under
this Annex E.  In the event the Company has, prior to the Signing Date, entered
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investor and the Holders under this Annex E (including
agreements that are inconsistent with the order of priority contemplated by
Section 1.2(f) of Annex E) or that may otherwise conflict with the provisions
hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure they are consistent with the provisions of this Annex E.

 

1.14                        Certain Offerings by the Investor.  An
“underwritten” offering or other disposition shall include any distribution of
such securities on behalf of the Investor by one or more broker-dealers, an
“underwriting agreement” shall include any purchase agreement entered into by
such broker-dealers, and any “registration statement” or “prospectus” shall
include any offering document approved by the Company and used in connection
with such distribution.

 

E-10

--------------------------------------------------------------------------------


 

ANNEX F

 

OFFICER’S CERTIFICATE

 

OF

 

[COMPANY]

 

In connection with that certain letter agreement, dated
 [                        ], 2010 (the “Agreement”) by and between [COMPANY]
(the “Company”) and the United States Department of the Treasury (“Investor”)
which incorporates that certain Exchange Agreement —Standard Terms referred to
therein (the “Standard Terms”), the undersigned does hereby certify as follows:

 

1.                                       I am a duly elected/appointed
[                        ] of the Company.

 

2.                                       Each Certified Entity (as defined in
the Standard Terms) (A) is certified by the Community Development Financial
Institution Fund (the “Fund”) of the United States Department of the Treasury as
a regulated community development financial institution (a “CDFI”); (B) together
with its Affiliates collectively meets the eligibility requirements of 12 C.F.R.
1805.200(b); (C) has a primary mission of promoting community development, as
may be determined by Investor from time to time, based on criteria set forth in
12 C.F.R. 1805.201(b)(1); (D) provides Financial Products, Development Services,
and/or other similar financing as a predominant business activity in
arm’s-length transactions; (E) serves a Target Market by serving one or more
Investment Areas and/or Targeted Populations in the manner set forth in 12
C.F.R. 1805.201(b)(3); (F) provides Development Services in conjunction with its
Financial Products, directly, through an Affiliate or through a contract with a
third-party provider; (G) maintains accountability to residents of the
applicable Investment Area(s) or Targeted Population(s) through representation
on its governing Board of Directors or otherwise; and (H) remains a
non-governmental entity which is not an agency or instrumentality of the United
States of America, or any State or political subdivision thereof, as described
in 12 C.F.R. 1805.201(b)(6) and within the meaning of any supplemental
regulations or interpretations of 12 C.F.R. 1805.201(b)(6) or such supplemental
regulations published by the Fund.  As used herein, the terms “Affiliates”;
“Financial Products”; “Development Services”; “Target Market”; “Investment
Areas”; and “Targeted Populations” have the meanings ascribed to such terms in
12 C.F.R. 1805.104.

 

3.                                       The information set forth in the CDFI
Certification Application delivered to the Investor pursuant to
Section 1.2(c)(xii) of the Standard Terms (the “CDFI Application”), as modified
by any updates to the CDFI Application provided on [Insert Date(s)] by the
Company to the Investor on or prior to the date hereof, with respect to the
covenants set forth in Section 4.1(d)(i)(B) and Section 4.1(d)(i)(D) of the
Standard Terms remains true, correct and complete as of the date hereof.

 

UST Sequence Number: 318

 

F-1

--------------------------------------------------------------------------------


 

4.                                       The contracts and material agreements
entered into by each Certified Entity with respect to Development Services
previously disclosed to the Investor remain in effect   and copies of any new
contracts and material agreements entered into by the Certified Entity with
respect to Development Services are attached hereto as Exhibit A.

 

5.                                       Attached hereto as Exhibit B is (A) a
list of the names and addresses of the individuals which comprise the board of
directors of each Certified Entity as of the date hereof, (B) to the extent any
member of the board of directors listed on Exhibit B was not a member of the
board of directors as of the last certification provided to the Investor
pursuant to Section 4.1(d)(ii) of the Standard Terms, a narrative describing
such individual’s relationship to the applicable Investment Area(s) and Targeted
Population(s) and (C) to the extent any Certified Entity maintains
accountability to residents of the applicable Investment Area(s) or Target
Population(s) through means other than representation on its governing board of
directors and such means have changed since the date of the last certification
provided to the Investor pursuant to Section 4.1(d)(ii) of the Standard Terms on
[Insert Date], a narrative describing such change.

 

6.                                       Each Certified Entity is not an agency
of the United States of America, or any State or political subdivision thereof,
as described in 12 C.F.R. 1805.201(b)(6) and within the meaning of any
supplemental regulations or interpretations of 12 C.F.R. 1805.201(b)(6) or such
supplemental regulations published by the Fund.

 

7.                                       [Insert if the Company was a Bank
Holding Company or a Savings and Loan Holding Company on the Signing Date: The
Company is and has been at all times since the date of the last certification
provided to the Investor pursuant to Section 4.1(d)(ii) of the Standard Terms, a
[Insert if the Company is a Bank Holding Company: Bank Holding Company] [Insert
if the Company is a Savings and Loan Holding Company: Savings and Loan Holding
Company].] The Company is not, and has not been at any time since the date of
the last certification provided to the Investor pursuant to
Section 4.1(d)(ii) of the Standard Terms on [Insert Date], controlled (within
the meaning of [Insert for banks and Bank Holding Companies: the Bank Holding
Company Act of 1956 (12 U.S.C. 1841(a)(2)) and 12 C.F.R. 225(a)(i)] [Insert for
savings associations and Savings and Loan Holding Companies: the Home Owners’
Loan Act of 1933 (12 U.S.C. 1467a (a)(2)) and 12 C.F.R. 583.7]) by a foreign
bank or company.

 

The foregoing certifications are made and delivered as of [                  ]
pursuant to Section 4.1(d)(ii) of the Standard Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Standard Terms.

 

[SIGNATURE PAGE FOLLOWS]

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Officer’s Certificate has been duly executed and
delivered as of the [    ] day of [                    ], 20[    ].

 

 

[COMPANY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NEW CONTRACTS AND MATERIAL AGREEMENTS

 

UST Sequence Number: 318

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BOARD OF DIRECTORS

 

CERTIFIED ENTITY: [CERTIFIED ENTITY](1)

 

NAME

 

ADDRESS

 

NARRATIVE(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Include chart for each Certified Entity.

(2)  To the extent (x) any of the individuals was not a member of the board of
directors of such Certified Entity as of the last certification to the Investor,
include a narrative describing such individual’s relationship to the applicable
Investment Area(s) and Targeted Population(s) or, (y) if such Certified Entity
maintains accountability to residents of the applicable Investment Area(s) or
Target Population(s) through means other than representation on its governing
board of directors and such means have changed since the date of the last
certification to the Investor, a narrative describing such change.

 

Letter Agreement · Exhibit A                 UST Sequence Number:  318

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ADDITIONAL TERMS AND CONDITIONS

 

Company Information:

 

Name of the Company:  Citizens Bancshares Corporation

 

Corporate or other organizational form:  C Corporation

 

Jurisdiction of Organization:  Georgia

 

Appropriate Federal Banking Agency of Company:  Board of Governors of the
Federal Reserve System

 

Names of Certified Entities:     Citizens Bancshares Corporation

 

Jurisdiction of Organization of Certified Entities:  Georgia

 

Appropriate Federal Banking Agency of Certified Entities:  Board of Governors of
the Federal Reserve System

 

Notice Information:

With Copy To:

 

 

 

James E. Young

President and Chief Executive Officer

Citizens Bancshares Corporation

75 Piedmont Avenue, SE

Atlanta, GA  30303

 

Beth Lanier, Esq.

Bryan Cave LLP

1201 West Peachtree Street, SW, Suite 1400

Atlanta, GA  30309

 

Terms of the Exchange:

 

Series of CDCI Preferred Stock Exchanged:  Fixed Rate Cumulative Perpetual
Preferred Stock, Series B

 

Per Share Liquidation Preference of CDCI Preferred Stock:  $1,000

 

Number of Shares of CDCI Preferred Stock Exchanged:  7,462

 

Dividend Payment Dates on the CDCI Preferred Stock:  February 15, May 15,
August 15, November 15 each year

 

Series of CPP Preferred Stock Exchanged:  Fixed Rate Cumulative Perpetual
Preferred Stock, Series A

 

Number of Shares of CPP Preferred Stock Exchanged:  7,462

 

Date of Letter Agreement pursuant to which CPP Preferred Shares were purchased: 
March 6, 2009

 

Letter Agreement · Schedule A

UST Sequence Number:  318

 

--------------------------------------------------------------------------------


 

Closing:

 

Location of Closing:

Cadwalader, Wickersham & Taft LLP

 

One World Financial Center

 

New York, NY 10281

 

Time of Closing:  12:00 Noon

 

Date of Closing: August 13, 2010

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

CAPITALIZATION

 

Capitalization Date:  July 30, 2010

 

Common Stock

 

Par value:  $1.00

 

Total Authorized:  20,000,000

 

Outstanding:  2,026,124 (1)

 

Subject to warrants, options, convertible securities, etc.:  120,003 (2)

 

Reserved for benefit plans and other issuances:  215,107 (3)

 

Remaining authorized but unissued:  17,973,876

 

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above):  None

 

Preferred Stock

 

Par value:  None

 

Total Authorized:  10,000,000

 

Outstanding (by series):  7,462 shares (Fixed Rate Cumulative Perpetual
Preferred Stock, Series A)

 

Reserved for issuance:  None

 

Remaining authorized but unissued:  9,992,538

 

Holders of 5% or more of any class of capital stock

 

Primary Address

 

 

 

REDACTED

 

 

 

--------------------------------------------------------------------------------

(1)  Does not include 90,000 shares of non-voting common stock, $1.00 par value,
held by one shareholder.

(2)  Includes options granted (exercisable and non-exercisable) pursuant to
vesting schedule.

(3)  Includes options authorized and reserved, but not granted.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

MATERIAL ADVERSE EFFECT

 

List any exceptions to the representation and warranty

in Section 3.6 of the Exchange Agreement — Standard Terms.

 

If none, please so indicate by checking the box:  x

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

LITIGATION

 

List any exceptions to the representation and warranty

in Section 3.10 of the Exchange Agreement — Standard Terms.

 

If none, please so indicate by checking the box:  x

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

COMPLIANCE WITH LAWS

 

List any exceptions to the representation and warranty in the

second sentence of Section 3.11 of the Exchange Agreement— Standard Terms.

 

If none, please so indicate by checking the box:  x

 

List any exceptions to the representation and warranty in the

last sentence of Section 3.11 of the Exchange Agreement — Standard Terms.

 

If none, please so indicate by checking the box:  x

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

REGULATORY AGREEMENTS

 

List any exceptions to the representation and warranty in

Section 3.17 of the Exchange Agreement — Standard Terms.

 

If none, please so indicate by checking the box:  x

 

--------------------------------------------------------------------------------